Exhibit 10.6

EXECUTION COPY

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of December 17, 2008

Among

CONSTELLATION ENERGY GROUP, INC.,

as Borrower

THE LENDERS NAMED HEREIN

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent, LC Bank, Swingline Lender

and Collateral Agent

 

 

WACHOVIA CAPITAL MARKETS, LLC

BANC OF AMERICA SECURITIES LLC

and

CITIGROUP GLOBAL MARKETS INC.

Co-Lead Arrangers and Co-Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; CONSTRUCTION

   1

Section 1.01. Defined Terms.

   1

Section 1.02. Terms Generally.

   19

Section 1.03. Time.

   19

ARTICLE II THE CREDITS

   20

Section 2.01. Extensions of Credit.

   20

Section 2.02. Advances.

   20

Section 2.03. Borrowing and Conversion Procedures; Swingline Advances.

   21

Section 2.04. Letters of Credit.

   23

Section 2.05. Fees

   29

Section 2.06. Repayment of Advances; Evidence of Indebtedness.

   30

Section 2.07. Interest.

   31

Section 2.08. Default Interest.

   32

Section 2.09. Alternate Rate of Interest.

   32

Section 2.10. Termination and Reduction of Commitments.

   33

Section 2.11. Prepayment.

   33

Section 2.12. Reserve Requirements; Change in Circumstances.

   34

Section 2.13. Change in Legality.

   35

Section 2.14. Pro Rata Treatment.

   36

Section 2.15. Sharing of Setoffs.

   36

Section 2.16. Payments.

   37

Section 2.17. Taxes.

   37

Section 2.18. Assignment of Commitments Under Certain Circumstances.

   40

ARTICLE III CONDITIONS PRECEDENT

   40

Section 3.01. Conditions Precedent to Effectiveness of this Agreement

   40

Section 3.02. Conditions Precedent to Each Extension of Credit

   42

Section 3.03. Reliance on Certificates.

   43

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   43

Section 4.01. Representations and Warranties of the Borrower.

   43

ARTICLE V COVENANTS OF THE BORROWER

   45

Section 5.01. Affirmative Covenants.

   45

Section 5.02. Negative Covenants

   47

Section 5.03. Reporting Requirements.

   51

Section 5.04. Specified Indebtedness to Capitalization.

   53

ARTICLE VI EVENTS OF DEFAULT

   53

Section 6.01. Events of Default.

   53

Section 6.02. Remedies.

   55

ARTICLE VII THE AGENTS

   57

Section 7.01. Authorization and Action.

   57

Section 7.02. Agent’s Reliance, Etc.

   58

Section 7.03. Discretionary Action.

   58

Section 7.04. Successor Agents.

   58

Section 7.05. Agents and Affiliates.

   59

Section 7.06. Indemnification.

   59

 

-i-



--------------------------------------------------------------------------------

Section 7.07. Bank Credit Decision.

   60

Section 7.08. Relationship with Lenders.

   60

Section 7.09. Arrangers.

   60

ARTICLE VIII MISCELLANEOUS

   60

Section 8.01. Notices.

   60

Section 8.02. Survival of Agreement.

   61

Section 8.03. Binding Effect.

   61

Section 8.04. Successors and Assigns.

   61

Section 8.05. Expenses; Indemnity.

   64

Section 8.06. Right of Setoff.

   66

Section 8.07. Applicable Law.

   66

Section 8.08. Waivers; Amendment.

   66

Section 8.09. ENTIRE AGREEMENT.

   67

Section 8.10. Severability.

   67

Section 8.11. Counterparts/Telecopy.

   68

Section 8.12. Headings.

   68

Section 8.13. Jurisdiction; Venue; Waiver of Jury Trial.

   68

Section 8.14. Confidentiality.

   69

SCHEDULES AND EXHIBITS

 

Schedule I    —      Schedule of Lenders Schedule II    —      Collateral Assets
Schedule III    —      EDFI Transaction Documents Exhibit A    —      Form of
Assignment and Acceptance Exhibit B    —      Form of Borrowing Request Exhibit
C    —      Form of Request for Issuance Exhibit D    —      Form of Notice of
Conversion Exhibit E    —      Form of Opinion of Counsel for the Loan Parties
Exhibit F    —      Form of Compliance Certificate Exhibit G    —      Form of
Solvency Certificate

 

-ii-



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of December 17, 2008, is entered into among CONSTELLATION ENERGY GROUP, INC., a
Maryland corporation (the “Borrower”), the lenders listed in Schedule I
(together with their successors and assigns, the “Lenders”), WACHOVIA BANK,
NATIONAL ASSOCIATION (“Wachovia”), as letter of credit issuing bank, swingline
lender and as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and Wachovia, as collateral agent (in such capacity, the
“Collateral Agent”).

PRELIMINARY STATEMENT

WHEREAS, the Borrower has previously entered into the $3,850,000,000 Amended and
Restated Credit Agreement, dated as of July 31, 2007 (the “Existing Credit
Agreement”), among the Borrower, the lenders named therein and Wachovia, as
letter of credit issuing bank, swingline bank and as administrative agent for
such lenders; and

WHEREAS, the Borrower has requested that the Lenders that are parties to the
Existing Credit Agreement amend and restate the Existing Credit Agreement on the
terms and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, and subject to the satisfaction of the conditions
precedent set forth in Section 3.01, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.01. Defined Terms.

As used in this Agreement, terms not defined in the lead paragraph or preamble
shall have the meanings specified below:

“Administrative Agent” shall have the meaning given such term in the preamble
hereto.

“Advance” shall mean a Eurodollar Advance, LMIR Advance or Base Rate Advance.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified. For this purpose, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting shares, by contract or otherwise.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Applicable Floor” shall mean, with respect to each Type of Advance and the
then-applicable Reference Ratings, the interest rates listed below:

 

Applicable

Rating Level

  

Applicable Floor for LIBOR

and LMIR Advances

  

Applicable Floor for Base

Rate Advances

1

   2.75%    1.75%

2

   3.00%    2.00%

3

   3.50%    2.50%

4

   4.00%    3.00%

5

   4.50%    3.50%



--------------------------------------------------------------------------------

A change in the Applicable Floor resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
any Reference Rating that results in a change in the Applicable Reference Level.

“Applicable Lending Office” shall mean, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance, and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Advance or LMIR
Advance.

“Applicable Margin” shall mean, at all times until the Pricing Change Date, with
respect to Base Rate Advances, 0.0% per annum, and, with respect to any
Eurodollar Advance or any LMIR Advance, at all times during which any Applicable
Rating Level set forth below is in effect, the rate per annum (except as
provided below) set forth below next to such Applicable Rating Level:

 

Applicable Rating

Level

  

Applicable Margin for Eurodollar Advances and
LMIR Advances

1

   0.19%

2

   0.23%

3

   0.31%

4

   0.44%

5

   0.55%

provided that the Applicable Margin will increase, at any time the Outstanding
Credits in the form of Advances are greater than 50% of the aggregate
Commitments, by 0.05%.

“Applicable Margin” shall mean, at all times on and after the Pricing Change
Date, with respect to any Type of Advance, the Applicable Margin shall be the
greater of (i) the LIBOR Market Rate Spread and (ii) the Applicable Floor, in
each case, in effect from time to time for such Type of Advance and the
Applicable Rating Level. A change in the Applicable Margin (whether before or
after the Pricing Change Date) resulting from a change in the Applicable Rating
Level shall become effective upon the date of announcement of a change in any
Reference Rating that results in a change in the Applicable Rating Level.

“Applicable Rating Level” shall be determined, at all times until the Pricing
Change Date, in accordance with the then-applicable Reference Ratings as
follows:

 

Reference Ratings

   Applicable
Rating
Level

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of A- or higher or

Reference Rating by Moody’s of A3 or higher

   1

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BBB+ or

Reference Rating by Moody’s of Baa1

   2

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BBB or

Reference Rating by Moody’s of Baa2

   3

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BBB- or

Reference Rating by Moody’s of Baa3

   4

All of the following ratings shall be in effect:

Reference Rating by both of S&P and Fitch lower than BBB- (or unrated) and

Reference Rating by Moody’s lower than Baa3 (or unrated)

   5

 

2



--------------------------------------------------------------------------------

At any times on and after the Pricing Change Date, the Applicable Rating Level
shall be determined in accordance with the then-applicable Reference Ratings as
follows:

 

Reference Ratings

   Applicable
Rating
Level

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BBB+ or higher or

Reference Rating by Moody’s of Baa1 or higher

   1

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BBB or

Reference Rating by Moody’s of Baa2

   2

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BBB- or

Reference Rating by Moody’s of Baa3

   3

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BB+ or

Reference Rating by Moody’s of Ba1

   4

All of the following ratings shall be in effect:

Reference Rating by both of S&P and Fitch lower than BB+ (or unrated)

Reference Rating by Moody’s lower than Ba1 (or unrated)

   5

In the event that none of Applicable Rating Levels 1, 2, 3 or 4 shall be
applicable (whether before or after the Pricing Change Date), or no Reference
Rating by any of S&P, Fitch and Moody’s shall be in effect, then the Applicable
Rating Level shall be Applicable Rating Level 5. The Applicable Rating Level
shall be redetermined on the date of announcement of a change in any of these
Reference Ratings.

 

3



--------------------------------------------------------------------------------

Notwithstanding the above, (i) if at any time there is a split among Reference
Ratings by S&P, Fitch and Moody’s such that all three Reference Ratings fall in
different Applicable Rating Levels, the Applicable Rating Level shall be
determined by the Reference Rating that is neither the highest nor the lowest of
the three Reference Ratings, and (ii) if at any time there is a split among
Reference Ratings by S&P, Fitch and Moody’s such that two of such Reference
Ratings are in one Level (the “Majority Level”) and the third rating is in a
different Applicable Rating Level, the Applicable Rating Level shall be at the
Majority Level.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Articles Supplementary” shall mean the Articles Supplementary to the charter of
the Borrower relating to the Series B Preferred Stock of the Borrower.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee in the form of Exhibit A.

“Base Rate” shall mean, (i) at all times prior to the Pricing Change Date, a
rate per annum equal to the greater of (A) the rate of interest per annum
publicly announced from time to time by Wachovia as its prime rate in effect at
its principal office in Charlotte, North Carolina, and (B) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1%, and (ii) at all times on
or after the Pricing Change Date, the greater of (A) the rate determined
pursuant to clause (i) above and (B) the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on a nationally
recognized service such as Reuters Page LIBOR01 (or any successor page) as
displaying the London interbank offered rate for deposits in dollars at
approximately 11:00 A.M. (London time) such day for a term of one month (the
“One-Month LIBOR Rate”) plus 1%; provided, however, if more than one rate is
specified on such service, the applicable rate shall be the arithmetic mean of
all such rates plus 1%. Any change in the Base Rate due to a change in
Wachovia’s prime rate, the Federal Funds Effective Rate or the One-Month LIBOR
Rate shall be effective at the opening of business on the effective date of such
change in such prime rate or the Federal Funds Effective Rate or the One-Month
LIBOR Rate, respectively.

“Base Rate Advance” shall mean an Advance that bears interest at a rate
determined by reference to the Base Rate in accordance with the provisions of
Article II.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Advances.

“BGE” shall mean Baltimore Gas and Electric Company, a Subsidiary of Borrower.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall mean Constellation Energy Group, Inc., a Maryland corporation.

“Borrowing” shall mean a borrowing consisting of (i) simultaneous Advances of
the same Type and having the same interest period made by each of the Lenders
pursuant to Section

 

4



--------------------------------------------------------------------------------

2.03 or (ii) a Swingline Advance. All Advances (other than Swingline Advances)
of the same Type, having the same Interest Period and made or Converted on the
same day shall be deemed a single Borrowing hereunder until repaid or next
Converted.

“Borrowing Request” shall mean a request made pursuant to Section 2.03 in the
form of Exhibit B.

“Business Day” shall mean any day (other than a day that is a Saturday, Sunday
or legal holiday in the State of New York or the State of Maryland) on which
banks are open for business in New York, New York and Baltimore, Maryland;
provided, however, that, when used in connection with a Eurodollar Advance or
LMIR Advance, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in dollar deposits in the London interbank market.

“Capitalization” shall mean, with respect to any Person, the sum of (i) the
aggregate of the capital stock, including preferred and preference stock, (but
excluding treasury stock and capital stock subscribed and unissued) and other
equity accounts (including retained earnings, paid-in capital and minority
interest) of such Person and its Subsidiaries as the same appears on its balance
sheet prepared in accordance with GAAP as of the date of determination, but
including (without duplication and except as expressly provided otherwise
herein) Equity-Preferred Securities of such Person and its Subsidiaries and
excluding the effect on accumulated other comprehensive income (loss) resulting
from (A) Financial Accounting Statement No. 133 (Accounting for Derivative
Instruments and Hedging Activities) and (B) any pension and other
post-retirement benefits liability adjustments recorded in accordance with GAAP,
and (ii) the amount of all Specified Indebtedness of such Person and its
Subsidiaries as of the same date.

“Capitalized Lease Obligation” shall mean any obligation to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real and/or personal property, which obligation is required to be classified and
accounted for as a capital lease on a balance sheet prepared in accordance with
GAAP, and for purposes hereof the amount of such obligation shall be the
capitalized amount determined in accordance with such principles.

“Cash Collateral Account” shall have the meaning specified in Section 6.02(b).

“Cash Equivalents” shall mean (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition;
(ii) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (iii) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (iv) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (ii) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or

 

5



--------------------------------------------------------------------------------

insured by the United States government; (v) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (vi) securities with
maturity of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (ii) of this definition; and (vii) shares of money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (i) through (vi) of this definition.

“Change in Control” shall mean the occurrence of either of the following:
(i) any entity, person (within the meaning of Section 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) either (A) acquires
shares of common stock of the Borrower in a transaction or series of
transactions that results in such entity, person or group becoming, directly or
indirectly, the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of 20% or more of the outstanding common stock of the Borrower, or
(B) acquires, by proxy or otherwise, the right to vote, for the election of
directors, for any merger, combination or consolidation of the Borrower, or for
any other matter or question, 20% or more of the then outstanding voting
securities of the Borrower (except where such acquisition is made by a person or
persons appointed by at least a majority of the board of directors of the
Borrower to act as proxy for any purpose); or (ii) the election or appointment,
within a twelve-month period, of persons to the Borrower’s board of directors
who were not directors of the Borrower at the beginning of such twelve-month
period, and whose election or appointment was not approved by a majority of
those persons who were directors at the beginning of such period, where such
newly elected or appointed directors constitute 30% or more of the directors of
the board of directors of the Borrower.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all collateral granted under the Security Documents.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Trigger Date” shall mean the earlier to occur of (i) the date of the
EDFI Acquisition and (ii) the date on which the Termination Date (as defined in
the EDFI Master Put and Purchase Agreement) shall have occurred and (A) the
Reference Rating by S&P or Fitch shall be below BBB- or (B) the Reference Rating
by Moody’s shall be below Baa3

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender (i) to make Advances under this Agreement as set forth in Schedule I
hereto, (ii) to refund or purchase participations in Swingline Advances pursuant
to Section 2.03 and (iii) to purchase participations in Letters of Credit
pursuant to Section 2.04, in each case, as such commitment may be permanently
(A) terminated or reduced from time to time pursuant to Section 2.10(a), (b) or
(c), or (B) modified from time to time pursuant to Section 8.04.

 

6



--------------------------------------------------------------------------------

“Commitment Fee Rate” shall mean, at all times during which any Applicable
Rating Level is in effect, the rate per annum set forth below next to such
Applicable Rating Level:

 

Applicable

Rating

Level

  

Commitment

Fee

1

   0.500%

2

   0.625%

3

   0.750%

4

   1.00%

5

   1.25%

A change in the Commitment Fee Rate resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
any Reference Rating that results in a change in the Applicable Rating Level.

“Commitment Percentage” shall mean, as to any Lender as of any date of
determination, the percentage describing such Lender’s pro rata share of the
Commitments set forth in the Register from time to time.

“Constellation Generation” shall mean Constellation Energy Nuclear Group, LLC
(formerly known as Constellation Nuclear, LLC), a Maryland limited liability
company.

“Convert”, “Conversion” and “Converted” each shall mean a conversion of
Borrowings of one Type into Borrowings of another Type, or the selection of a
new, or the renewal of the same, Interest Period for Eurodollar Borrowings
pursuant to the terms of this Agreement.

“Credit Documents” shall mean this Agreement, any Note, the Security Documents,
any Borrowing Request, the Fee Letters and all other related agreements and
documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto.

“Domestic Lending Office” shall mean, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

“EDFI” shall mean Électricité de France International, SA or any of its
affiliates.

“EDFI Acquisition” shall mean the acquisition of a 49.99% ownership interest in
Constellation Generation by EDFI, in accordance with the terms described in the
EDFI Master Put and Purchase Agreement.

“EDFI Facility” shall mean the Senior Unsecured Note and Bridge Commitment
Letter, dated December 17, 2008, by Électricité de France, SA in favor of the
Borrower, as it may be amended, modified, waived or supplemented in accordance
with the terms hereof (except as expressly provided otherwise herein).

 

7



--------------------------------------------------------------------------------

“EDFI Investment” shall mean the purchase by EDFI of $1,000,000,000 of the
Borrower’s Series B Preferred Stock, in accordance with the terms described in
the EDFI Stock Purchase Agreement.

“EDFI Master Put and Purchase Agreement” shall mean the Master Put Option and
Membership Interest Purchase Agreement, dated as of December 17, 2008, by and
among the Borrower, EDF Development Inc., EDFI and Constellation Generation, as
it may be amended, modified, waived or supplemented in accordance with the terms
hereof (except as expressly provided otherwise herein).

“EDFI Put Options” shall mean the put options pursuant to which the Borrower or
its Subsidiaries could sell to EDFI assets having an aggregate value of up to
$2,000,000,000, in accordance with the terms described in EDFI Master Put and
Purchase Agreement.

“EDFI Stock Purchase Agreement” shall mean the Stock Purchase Agreement, dated
as of December 17, 2008, by and among the Borrower, EDF Development Inc. and
EDFI, as it may be amended, modified, waived or supplemented in accordance with
the terms hereof (except as expressly provided otherwise herein).

“EDFI Transaction Documents” shall mean the documents to be entered into in
relation to the EDFI Transactions listed in Schedule II hereto, as each may be
amended, modified, waived or supplemented in accordance with the terms hereof
(except as expressly provided otherwise herein).

“EDFI Transactions” shall mean the EDFI Acquisition, the EDFI Investment and the
transactions contemplated by the EDFI Put Options and the EDFI Facility.

“Effective Date” shall have the meaning assigned to such term in Section 3.01.

“Eligible Assignee” shall mean any of the following entities: (i) a financial
institution organized under the laws of the United States, or any State thereof,
and having total assets in excess of $1,000,000,000; and (ii) a financial
institution organized under the laws of any other country that is a member of
the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such financial institution is acting through a
branch or agency located in the United States.

“Equity-Preferred Securities” of any Person shall mean (i) debt or preferred
securities that are mandatorily convertible or mandatorily exchangeable into
common shares of such Person and (ii) any other securities, however denominated,
including but not limited to trust originated preferred securities, (A) issued
by such Person or any Subsidiary of such Person, (B) that are not subject to
mandatory redemption or the underlying securities, if any, of which are not
subject to mandatory redemption, (C) that are perpetual or mature no less than
30 years from the date of issuance, (D) the indebtedness issued in connection
with which, including any guaranty, is subordinate in right of payment to the
unsecured and unsubordinated indebtedness of the issuer of such indebtedness or
guaranty, and (E) the terms of which permit the deferral of the payment of
interest or distributions thereon.

 

8



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any successor statute) and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) which together with such Person is a single
employer within the meaning of Section 4001(b)(1) of ERISA or Section 414 of the
Code.

“ERISA Event” shall mean (i) (A) the occurrence of a Reportable Event or (B) the
satisfaction of the requirements of paragraph (1) of Section 4043(b) of ERISA
with respect to the Borrower or an ERISA Affiliate of the Borrower that is a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Title IV
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA of which the Borrower has actual knowledge will occur
with respect to such Title IV Plan within the following thirty (30) days;
(ii) the filing of an application for a minimum funding waiver with respect to a
Title IV Plan; (iii) the provision by the administrator of any Title IV Plan of
a notice of intent to terminate such Title IV Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (iv) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate of the Borrower
in the circumstances described in Section 4062(e) of ERISA; (v) the withdrawal
by the Borrower or any ERISA Affiliate of the Borrower from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (vi) the withdrawal by the Borrower or any ERISA
Affiliate of the Borrower from a Multiemployer Plan that results in a liability
to the Borrower or any ERISA Affiliate of the Borrower of at least $25,000,000;
(vii) the fulfillment of the conditions for the imposition of a lien under
Section 302(f) or 303(k) of ERISA or Section 430(k) of the Code with respect to
any Title IV Plan; (viii) the adoption of an amendment to a Title IV Plan
requiring the provision of security to such Title IV Plan pursuant to
Section 307 of ERISA, the provision of security pursuant to Section 206(g)(5)(a)
of ERISA or Section 436(f)(1) of the Code, or the violation of Section 206(g) of
ERISA or Section 436 of the Code with respect to a Single Employer Plan, or
Section 305 of ERISA or Section 432 of the Code with respect to a Multiemployer
Plan; (ix) the institution by the PBGC of proceedings to terminate a Title IV
Plan or the appointment of a trustee to administer a Title IV Plan pursuant to
Section 4042 of ERISA, or any other event or condition that constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan; or (x) the reorganization (as
described in Section 4241 of ERISA), the insolvency (as described in
Section 4245 of ERISA) or the termination of a Multiemployer Plan that results
in a liability to the Borrower or any ERISA Affiliate of the Borrower of at
least $25,000,000.

“Eurocurrency Liabilities” shall have the meaning specified in Regulation D of
the Board, as in effect from time to time.

“Eurodollar Advance” shall mean an Advance that bears interest at the Eurodollar
Rate in accordance with the provisions of Article II.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Advances.

 

9



--------------------------------------------------------------------------------

“Eurodollar Lending Office” shall mean, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto (or, if no such office is specified, its Domestic Lending
Office) or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” shall mean, for each Interest Period for each Eurodollar
Advance made as part of the same Borrowing, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on a
nationally recognized service such as Reuters Page LIBOR01 (or any successor
page) as displaying the London interbank offered rate for deposits in dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on such service, the applicable rate
shall be the arithmetic mean of all such rates. If, for any reason, such rate is
not available, the term “Eurodollar Rate” shall mean, with respect to any
Eurodollar Advance for the Interest Period applicable thereto, the average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) that are offered by the Reference Banks deposits in dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period.

“Eurodollar Reserve Percentage” of any Lender for each Interest Period for each
Eurodollar Advance shall mean the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under Regulation D or other
regulations issued from time to time by the Board (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement, without benefit
of or credit for proration, exemptions or offsets) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

“Event of Default” shall have the meaning assigned to such term in Section 6.01.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
Preliminary Statement hereto.

“Existing Letter of Credit” shall have the meaning specified in Section 2.04(a).

“Extension of Credit” shall mean (i) the making of an Advance or (ii) (A) the
issuance of a Letter of Credit or (B) the amendment of any Letter of Credit
having the effect of extending the stated termination date thereof or increasing
the maximum amount available to be drawn thereunder.

“Facility Fee Rate” shall mean, at all times during which any Applicable Rating
Level is in effect, the rate per annum set forth below next to such Applicable
Rating Level:

 

Applicable

Rating

Level

  

Facility

Fee

1

   0.06%

2

   0.07%

3

   0.09%

4

   0.11%

5

   0.15%

 

10



--------------------------------------------------------------------------------

A change in the Facility Fee Rate resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
any Reference Rating that results in a change in the Applicable Rating Level.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upwards to the next 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day by
the Federal Reserve Bank of New York, or, if such rate is not so released for
any day which is a Business Day, the arithmetic average (rounded upwards to the
next 1/100th of 1%), as determined by the Administrative Agent, of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

“Fee Letters” shall mean, collectively, (i) the Fee Letter, dated June 29, 2007,
among the Borrower, Wachovia and Wachovia Capital Markets, LLC, (ii) the Fee
Letter, dated June 29, 2007, between the Borrower, Banc of America Securities
LLC and Bank of America, N.A., (iii) the Fee Letter, dated June 29, 2007,
between the Borrower and Citigroup Global Markets Inc. (iv) the Fee Letter,
dated December 17, 2008, among the Borrower, J.P. Morgan Securities, Inc., Banc
of America Securities LLC and Wachovia Bank and (v) any fee letter entered into
by the Borrower and the Collateral Agent.

“Fitch” shall mean Fitch Ratings, Inc. or any successor thereto.

“Form 10-K” shall have the meaning given such term in Section 4.01(m).

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis, except as specified in any financial statements delivered
pursuant to Section 5.03.

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation of (i) the guaranteeing person or (ii) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1)

 

11



--------------------------------------------------------------------------------

for the purchase or payment of any such primary obligation or (2) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (C) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (D) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (x) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (y) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.

“Hazardous Substance” shall mean any waste, substance, or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau, or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

“Hostile Acquisition” shall mean any Target Acquisition involving a tender offer
or proxy contest that has not been recommended or approved by the board of
directors (or similar governing body) of the person that is the subject of such
Target Acquisition. As used herein, “Target Acquisition” shall mean any
transaction, or any series of related transactions, by which the Borrower and/or
any of its Subsidiaries directly or indirectly (i) acquires any ongoing business
or all or substantially all of the assets of any Person or division thereof,
whether through purchase of assets, merger or otherwise, (ii) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of a
Person that has ordinary voting power for the election of directors or
(iii) otherwise acquires control of a more that 50% ownership interest in any
such Person.

“Indebtedness” shall mean, with respect to any Person at any date, without
duplication, (i) all indebtedness of such Person for borrowed money; (ii) all
obligations of such Person, issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business) which purchase price is due more
than one year from the date of incurrence of the obligation in respect thereof
or is evidenced by a note or other instrument; (iii) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit (to
the extent not collateralized with cash or Cash Equivalents), banker’s
acceptances and similar instruments (in each case, whether or not matured);
(iv) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments including obligations so evidenced incurred in
connection with the acquisition of property, assets or business; (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(vi) all Capitalized Lease

 

12



--------------------------------------------------------------------------------

Obligations, leverage leases, sale and leasebacks and other similar lease
arrangements of such Person in amounts that exceed $25,000,000 in the aggregate;
(vii) all Off-Balance Sheet Liabilities; (viii) withdrawal liability incurred
under ERISA to any Multiemployer Plan by such Person or any ERISA Affiliate of
such Person; and (ix) all indebtedness of others of the type referred to in
(i) through (viii) as to which such Person has a Guarantee Obligation.

“Interest Payment Date” shall mean, with respect to any Advance, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Advance
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date for such Advance had successive Interest
Periods of three months’ duration been applicable to any Advance and, in
addition, the date of any prepayment of each Advance or Conversion of any
Advance to an Advance of a different Type or having a new Interest Period.

“Interest Period” shall mean (i) as to any Eurodollar Advance, the period
commencing on the date of such Advance or the date of the Conversion of any
Advance into a Eurodollar Advance and ending on the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months thereafter, or such other period as
the Borrower and all the Lenders may agree in any specific instance, (ii) as to
any LMIR Advance, the period commencing on the date of such Advance and ending
on the earliest of (A) the Termination Date and (B) the date such Advance is
repaid or prepaid and (iii) as to any Base Rate Advance, the period commencing
on the date of such Advance or the Conversion of any Advance into a Base Rate
Advance and ending on the earliest of (A) the Termination Date and (B) the date
such Advance is repaid, prepaid or Converted; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of Eurodollar Advances only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day.

“LC Bank” shall mean, as to any Letter of Credit, Wachovia or any other Lender
that agrees to issue a Letter of Credit pursuant to Section 2.04.

“LC Committed Amount” shall mean the amount of the aggregate Commitments, as the
same may be reduced or increased from time to time pursuant to Section 2.10.

“LC Outstandings” shall mean, on any date of determination, the sum of (i) the
undrawn stated amounts of all Letters of Credit that are outstanding on such
date plus (ii) the aggregate principal amount of all unpaid reimbursement
obligations of the Borrower on such date with respect to payments made by the
Lenders under such Letters of Credit.

“Lender” shall have the meaning given such term in the preamble hereto.

“Letter of Credit” shall mean (i) an Existing Letter of Credit or (ii) a standby
letter of credit issued by an LC Bank pursuant to Section 2.04, in each case, as
such letter of credit may from time to time be amended, modified or extended in
accordance with the terms of this Agreement.

“Letter of Credit Fee” shall have the meaning assigned to that term in
Section 2.05(c).

 

13



--------------------------------------------------------------------------------

“LIBOR Market Index Rate” shall mean, for any day, with respect to any LMIR
Advance (a) the rate per annum appearing on Page 3750 of the Bridge Telerate
Service (formerly Dow Jones Market Service) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Swingline Lender from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time for
such day, provided, if such day is not a Business Day, the immediately preceding
Business Day, as the rate for dollar deposits with a one-month maturity; (b) if
for any reason the rate specified in clause (a) of this definition does not so
appear on Page 3750 of the Bridge Telerate Service (or any successor or
substitute page or any such successor to or substitute for such Service), the
rate per annum appearing on Reuters Page LIBOR01 (or any successor or substitute
page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m., London time, for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, for a one-month
maturity; and (c) if the rate specified in clause (a) of this definition does
not so appear on Page 3750 of the Bridge Telerate Service (or any successor or
substitute page or any such successor to or substitute for such Service) and if
no rate specified in clause (b) of this definition so appears on Reuters Page
LIBOR01 (or any successor or substitute page), the average of the interest rates
per annum at which dollar deposits of $5,000,000 and for a one-month maturity
are offered by the respective principal London offices of the Reference Banks in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, for such day.

“LIBOR Market Rate Spread” shall mean, for any Interest Period for any
Eurodollar Borrowing, 100% of the Borrower’s five-year credit default swap
spread (as obtained by the Administrative Agent from the Markit Group Limited
website) on the date two Business Days prior to the first day of such Interest
Period. The Administrative Agent will determine the LIBOR Market Rate Spread no
later than 11:00 A.M. on the date two Business Days prior to the first day of
the Interest Period for any Eurodollar Borrowing; provided, however, that in the
event that the LIBOR Market Rate Spread for such Eurodollar Borrowing is not
available from Markit Group Limited two Business Days prior to the first day of
the Interest Period for such Eurodollar Borrowing, the Borrower and Wachovia (or
any of its Affiliates) shall negotiate in good faith (for a period of up to 30
days after the credit default swap spread becomes unavailable (such 30-day
period, the “Negotiation Period”)) to agree on an alternative method for
establishing the LIBOR Market Rate Spread. The LIBOR Market Rate Spread at any
date of determination thereof that falls during the Negotiation Period shall be
based upon the then most recently available quote of the credit default swap
spread determined pursuant to the first sentence of this definition. If no such
alternative method is agreed upon during the Negotiation Period, the LIBOR
Market Rate Spread as at any date of determination after the end of the
Negotiation Period shall be a rate per annum equal to the greater of (i) 100% of
the maximum Applicable Margin for Eurodollar Advances and (ii) the average of
the Borrower’s five-year credit default swap spreads (as obtained by the
Administrative Agent from the Markit Group Limited website) during the 30 day
period ending on the date on which such swap spread was most recently available
from Markit Group Limited.

“Lien” shall have the meaning specified in Section 5.02(a).

 

14



--------------------------------------------------------------------------------

“LMIR Advance” shall mean a Swingline Advance that bears interest at the LIBOR
Market Index Rate in accordance with the provisions of Article II.

“Loan Parties” shall mean the Borrower and each grantor of Collateral under a
Security Document.

“Majority Lenders” shall mean Lenders having Commitments representing in excess
of 50% of the aggregate Commitments or, if the Commitments have been terminated,
Lenders holding Outstanding Credits representing in excess of 50% of the
Outstanding Credits.

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

“Margin Stock” shall have the meaning given such term under Regulation U of the
Board.

“Material Adverse Change” shall mean any event, development or circumstance that
has had a material adverse effect on (i) the transactions contemplated by this
Agreement, (ii) the financial condition or financial results of operations of
the Borrower and its Subsidiaries taken as a whole on a consolidated basis or
(iii) the validity or enforceability of any of the Credit Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.

“Material Grantor” shall be a collective reference to Loan Parties other than
the Borrower (x) the assets of which (individually or in the aggregate) are
equal to or greater than 5% of the consolidated assets (valued at book value) of
the Borrower and its Subsidiaries, taken as a whole, and (y) the net income
(determined in accordance with GAAP) of which is equal to or greater than 5% of
the net income of the Borrower and its Subsidiaries, taken as a whole (initially
determined as of the date hereof by reference to the audited financial
statements of the Borrower and its Subsidiaries delivered to the Administrative
Agent pursuant to Section 4.01(m) and thereafter determined as of the date
annual audited financial statements of the Borrower and its consolidated
Subsidiaries are required to be delivered to the Administrative Agent pursuant
to Section 5.03(c)).

“Material Subsidiary” shall mean (i) Constellation Commodities Group and
Constellation Generation and (ii) any Subsidiary of the Borrower (x) the assets
of which are equal to or greater than 30% of the consolidated assets (valued at
book value) of the Borrower and its Subsidiaries, taken as a whole, and (y) the
net income (determined in accordance with GAAP) of which is equal to or greater
than 25% of the net income of the Borrower and its Subsidiaries, taken as a
whole (initially determined as of the date hereof by reference to the audited
financial statements of the Borrower and its Subsidiaries delivered to the
Administrative Agent pursuant to Section 4.01(m) and thereafter determined as
of the date annual audited financial statements of the Borrower and its
consolidated Subsidiaries are required to be delivered to the Administrative
Agent pursuant to Section 5.03(c)).

“MEHC Agreement” shall mean the Agreement and Plan of Merger, dated as of
September 19, 2008, among the Borrower, MEHC Merger Sub, Inc. and MidAmerican
Energy Holdings Company.

 

15



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate of the
Borrower (i) is making or accruing an obligation to make contributions, or
(ii) within any of the preceding six plan years, made or accrued an obligation
to make contributions.

“Multiple Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate of the Borrower and for the employees of one or
more other Persons or (ii) was so maintained and in respect of which the
Borrower or any ERISA Affiliate of the Borrower would have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Non-U.S. Payee” shall have the meaning specified in Section 2.17(f).

“Note” shall mean a promissory note of the Borrower issued pursuant to
Section 2.06(e) at the request of a Lender, evidencing the Advances and in form
satisfactory to the Administrative Agent, as such promissory note may be
amended, modified, supplemented or replaced from time to time.

“Notice of Conversion” shall have the meaning assigned to that term in
Section 2.03(b).

“Obligations” shall mean, without duplication, all Outstanding Credits and all
other obligations of the Borrower to the Lenders and the Administrative Agent,
whenever arising, under the Credit Documents.

“Off-Balance Sheet Liability” of a Person shall mean any of the following
obligations not appearing on such Person’s balance sheet (i) all lease
obligations, leveraged leases, sale and leasebacks and other similar lease
arrangements of such Person, (ii) any liability under any so called “synthetic
lease” transaction entered into by such Person, and (iii) any obligation arising
with respect to any other transaction if and to the extent that such obligation
is the functional equivalent of borrowing but that does not constitute a
liability on the balance sheet of such Person.

“Outstanding Credits” shall mean, on any date of determination, an amount equal
to (i) the aggregate principal amount of all Advances outstanding on such date
plus (ii) the LC Outstandings on such date.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Securitization” shall mean (i) the transfer of the rights of BGE
under a qualified rate order to an Affiliate, (ii) the issuance of rate
stabilization bonds by an Affiliate of the BGE and (iii) the creation of Liens
on rate stabilization property to secure the payment of the rate stabilization
bonds by an Affiliate of BGE, as contemplated by Sections 7-520 et. seq. of the
Public Utility Companies Article of the Annotated Code of Maryland or any
successor provision of Maryland law.

 

16



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, joint stock company, trust, association, company,
partnership or government, or any agency or political subdivision thereof.

“Plan” shall mean any material “employee benefit plan” (as defined in
Section 3(3) of ERISA) maintained by the Borrower or any ERISA Affiliate of the
Borrower.

“Pricing Change Date” means the earlier to occur of the Termination Date (as
defined in the EDFI Master Put and Purchase Agreement) and the date of the EDFI
Acquisition.

“RBS Credit Agreement” shall mean the Credit Agreement, dated as of November 13,
2008, among the Borrower, the lenders named therein and the Royal Bank of
Scotland plc as administrative agent (as amended, restated, modified and
supplemented from time to time).

“Reference Banks” shall mean Wachovia and such other Lenders as are designated
by the Borrower.

“Reference Rating” by S&P, Fitch or Moody’s shall mean, on any date of
determination, the most recently announced long-term, senior unsecured
non-credit enhanced debt rating of the Borrower issued by S&P, Fitch or Moody’s,
respectively.

“Register” shall have the meaning assigned to such term in Section 8.04(d).

“Reportable Event” shall mean any event described in Section 4043(c) of ERISA,
other than an event (excluding an event described in Section 4043(c)(1) relating
to tax disqualification) with respect to which the thirty (30) day notice
requirement of such section has been waived.

“Request for Issuance” shall mean a request made pursuant to Section 2.04(a) in
the form of Exhibit C.

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. or any successor thereto.

“Secured Parties” shall have the meaning assigned to such term in
Section 7.01(b).

“Security Documents” shall mean each security agreement, mortgage and other
document and instrument entered into to create and perfect Collateral Agent’s
first priority Liens granted pursuant to Section 5.01(i).

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate of the Borrower and for no employees of any
Person other than the Borrower or such ERISA Affiliate or (ii) was so maintained
and in respect of which the Borrower or any ERISA Affiliate of the Borrower
would have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

“Solvent” shall mean, with respect to any Person as of a particular date, that
on such date (i) such Person is able to pay its debts and contingent obligations
as they mature in the normal

 

17



--------------------------------------------------------------------------------

course of business, (ii) Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course and (iii) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Indebtedness” of any Person shall mean all Indebtedness of such
Person and its Subsidiaries, excluding, however, (i) Indebtedness incurred in
connection with any Permitted Securitization, (ii) Equity-Preferred Securities
of such Person and its Subsidiaries not to exceed 20% of Capitalization of such
Person (calculated for purposes of this definition without regard to any
Equity-Preferred Securities of such Person and its Subsidiaries) and
(iii) commercial paper issued by such Person or such Subsidiary and outstanding
on any date of determination in an aggregate face amount not exceeding the
lesser of $1,000,000,000 and the sum of (x) cash and (y) the value of Cash
Equivalents, in each case, owned free and clear of any Lien by such Person or
Subsidiary on such date.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which more than 50% of (i) the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether or not at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency) or (ii) other equity interest comparable to
that described in the preceding clause (i) is at the time directly or indirectly
owned by such Person, by such Person and one or more other Subsidiaries, or by
one or more other Subsidiaries.

“Swingline Advance” shall mean any swingline loan made by the Swingline Lender
to the Borrower pursuant to Section 2.03, and all such swingline loans
collectively as the context requires.

“Swingline Commitment” shall mean the lesser of (i) an aggregate principal
amount of $200,000,000 and (ii) the aggregate principal amount of the Unused
Commitments.

“Swingline Lender” shall mean Wachovia, in its capacity as Swingline Lender.

“Swingline Termination Date” shall mean the earlier to occur of (i) the
resignation of Wachovia as Administrative Agent in accordance with Section 7.04
(if no successor shall have been appointed) and (ii) the Termination Date.

“Termination Date” shall mean the earlier to occur of (i) July 31, 2012, and
(ii) the date of termination or reduction in whole of the Commitments in
accordance with this Agreement.

“Title IV Plan” shall mean a Single Employer Plan, Multiemployer Plan or
Multiple Employer Plan.

 

18



--------------------------------------------------------------------------------

“Type”, when used in respect of any Advance or Borrowing, shall refer to the
Rate by reference to which interest on such Advance or on the Advances
comprising such Borrowing is determined. For purposes hereof, “Rate” shall mean
the Eurodollar Rate or the Base Rate.

“Unmatured Default” shall mean the occurrence and continuance of an event that,
with the giving of notice or lapse of time, or both, would constitute an Event
of Default.

“Unreimbursed LC Disbursement” shall mean the unpaid obligation (or, if the
context so requires, the amount of such obligation) of the Borrower to reimburse
the LC Bank for a payment made by the LC Bank under a Letter of Credit, but
shall not include any portion of such obligation that has been repaid with the
proceeds of Advances hereunder.

“Unused Commitment” shall mean, for any period from the date hereof to the
Termination Date, the amount by which (i) the sum of the aggregate Commitments
exceeds (ii) the daily average sum for such period of the aggregate principal
amount of Outstanding Credits.

“Wachovia” shall have the meaning given such term in the preamble hereto.

“Withdrawal Liability” shall have the meaning specified in Part 1 of Subtitle E
of Title IV of ERISA.

Section 1.02. Terms Generally.

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article V
or any related definition to eliminate the effect of any change in GAAP
occurring after the date hereof on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Majority Lenders wish to
amend Article V or any related definition for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Majority Lenders.

Section 1.03. Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

 

19



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01. Extensions of Credit.

(a) Subject to the terms and conditions herein set forth, each Lender agrees,
severally and not jointly, to make Advances, at any time and from time to time
until the Termination Date, to the Borrower in an aggregate principal amount at
any time outstanding not to exceed such Lender’s Commitment minus an amount
equal to such Lender’s Commitment Percentage multiplied by the Outstanding
Credits at such time.

(b) At no time shall the Outstanding Credits exceed the aggregate Commitments.
The Borrower agrees to prepay Advances (subject to payment of the breakage fee
required pursuant to Section 8.05(b)(ii)), satisfy reimbursement obligations
and/or deposit funds in the Cash Collateral Account in respect of undrawn
Letters of Credit to the extent required to ensure compliance with this
provision at all times.

(c) No more than ten Eurodollar Borrowings shall be outstanding at any one time.

(d) Within the foregoing limits, the Borrower may borrow, pay or prepay, subject
to the limitations set forth in Sections 2.11(a), and reborrow Advances
hereunder, on and after the date hereof and prior to the Termination Date,
subject to the terms, conditions and limitations set forth herein.

Section 2.02. Advances.

(a) Each Advance (other than Swingline Advances which shall be made by the
Swingline Lender in accordance with Section 2.03) shall be made as part of a
Borrowing consisting of Advances made by the Lenders ratably in accordance with
their respective Commitments; provided, however, that the failure of any Lender
to make any Advance shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Advance required
to be made by such other Lender). The Advances (other than Swingline Advances)
comprising any Borrowing shall be in an aggregate principal amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or an aggregate
principal amount equal to the remaining balance of the available Commitments).

(b) Each Borrowing (other than with respect to Swingline Advances) shall be
comprised entirely of Eurodollar Advances or Base Rate Advances, as the Borrower
may request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Advance by causing any domestic or foreign branch or Affiliate of
such Lender to make such Advance; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Advance in
accordance with the terms of this Agreement. Subject to Section 2.01(c),
Borrowings of more than one Type may be outstanding at the same time.

(c) Each Lender shall make each Advance to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to the
Administrative Agent in New York, New York, not later than 12:00 noon, and the
Administrative Agent shall,

 

20



--------------------------------------------------------------------------------

by 2:00 P.M., credit the amounts so received to the account or accounts
specified from time to time in one or more notices delivered by the Borrower to
the Administrative Agent or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with this subsection (c) and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have made such portion available to the Administrative Agent, such Lender and
the Borrower (without waiving any claim against such Lender for such Lender’s
failure to make such portion available) severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Effective Rate; provided, however, that should both the Borrower
and such Lender repay the Administrative Agent in accordance with this sentence,
the Administrative Agent will forthwith return the amount in excess of the
portion due to it under this sentence to the Borrower. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.

Section 2.03. Borrowing and Conversion Procedures; Swingline Advances.

(a) In order to request a Borrowing, the Borrower shall hand deliver or telecopy
to the Administrative Agent a duly completed Borrowing Request (a) in the case
of a Eurodollar Borrowing, not later than 10:00 A.M. three Business Days before
such Borrowing, and (b) in the case of a Base Rate Borrowing or a Swingline
Advance, not later than 10:00 A.M. on the Business Day of such Borrowing. Such
notice shall be irrevocable and shall in each case specify (i) whether the
Borrowing then being requested is to comprise Eurodollar Advances or Base Rate
Advances or will consist of a Swingline Advance; (ii) the date of such Borrowing
(which shall be a Business Day) and the amount thereof; and (iii) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto, which shall not end after the Termination Date. If no election as to
the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period with respect to
any Eurodollar Borrowing is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Each Swingline Advance shall be made and maintained as an LMIR Advance at all
times.

(b) The Borrower may on any Business Day, by delivering a notice of conversion
(a “Notice of Conversion”) to the Administrative Agent not later than 10:00 A.M.
on the third Business Day prior to the date of the proposed Conversion, and
subject to the provisions of Sections 2.09 and 2.13, Convert any Borrowing of
one Type or for one Interest Period into a Borrowing of another Type or for
another Interest Period (other than Swingline Advances); provided, however, that
any Conversion of any Eurodollar Borrowing shall be made on, and only

 

21



--------------------------------------------------------------------------------

on, the last day of an Interest Period. Each such Notice of Conversion shall be
in substantially the form of Exhibit D hereto and shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Borrowings to
be Converted, (iii) if such Conversion will result in a Eurodollar Borrowing,
the duration of the Interest Period for such Eurodollar Borrowing, and (iv) the
aggregate amount of Borrowings proposed to be Converted. If the Borrower shall
not have provided a Notice of Conversion with respect to any Eurodollar
Borrowing on or prior to 10:00 A.M. on the third Business Day prior to the last
day of the Interest Period applicable thereto, in the case of a Conversion to or
in respect of Eurodollar Advances, or if an Event of Default shall have occurred
and be continuing on the third Business Day prior to the last day of the
Interest Period with respect to any Eurodollar Borrowing, the Administrative
Agent will forthwith so notify the Borrower and the Lenders and such Borrowing
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Borrowing.

(c) Notwithstanding any other provision of this Agreement to the contrary, no
Borrowing shall be requested or Converted if the Interest Period with respect
thereto would end after the Termination Date. The Administrative Agent shall
promptly advise the Lenders of any notice given pursuant to this Section 2.03
and of each Lender’s portion of the requested Borrowing or Conversion.

(d) Subject to the terms and conditions of this Agreement, the Swingline Lender
agrees to make Swingline Advances to the Borrower from time to time from on or
after the date hereof through, but not including, the Termination Date;
provided, that the aggregate principal amount of all outstanding Swingline
Advances (after giving effect to any amount requested), shall not exceed the
Swingline Commitment; and provided further, that the Borrower shall not use the
proceeds of any Swingline Advance to refinance any outstanding Swingline
Advance. Each Swingline Advance shall be in an aggregate principal amount of
$5,000,000 or any larger multiple of $1,000,000 (except that any such Swingline
Advance may be in the aggregate amount of the unused Swingline Commitment).
Within the foregoing limits, the Borrower may borrow, repay and reborrow
Swingline Advances, in each case under this Section 2.03.

(e) Swingline Advances shall be refunded by the Lenders on demand by the
Swingline Lender. Such refundings shall be made by the Lenders in accordance
with their respective Commitment Percentages and shall thereafter be reflected
as Advances of the Lenders on the books and records of the Administrative Agent.
Each Lender shall fund its Commitment Percentage of Advances required to repay
Swingline Advances outstanding upon demand by the Swingline Lender but in no
event later than 1:00 P.M. (Charlotte, North Carolina time) on the next
succeeding Business Day after such demand is made. No Lender’s obligation to
fund its Commitment Percentage of a Swingline Advance shall be affected by any
other Lender’s failure to fund its Commitment Percentage of a Swingline Advance,
nor shall any Lender’s Commitment Percentage be increased as a result of any
such failure of any other Lender to fund its Commitment Percentage of a
Swingline Advance.

(f) The Borrower shall pay to the Swingline Lender (i) the earlier of 14 days
after the date a Swingline Advance is made and (ii) on demand, the outstanding
principal amount of all Swingline Advances to the extent amounts received from
the Lenders are not sufficient to repay in full the outstanding Swingline
Advances requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the

 

22



--------------------------------------------------------------------------------

Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the outstanding principal amount of such
Swingline Advances to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding principal amount of the Swingline
Advances requested or required to be refunded. If any portion of any such amount
paid to the Swingline Lender shall be recovered by or on behalf of the Borrower
from the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Lenders in accordance with their
respective Commitment Percentages (unless the amounts so recovered by or on
behalf of the Borrower pertain to a Swingline Advance extended after the
occurrence and during the continuance of an Event of Default of which the
Administrative Agent has received notice in the manner required pursuant to
Section 5.03 and which such Event of Default has not been waived in accordance
with Section 8.08).

(g) Each Lender acknowledges and agrees that its obligation to refund Swingline
Advances (other than Swingline Advances extended after the occurrence and during
the continuation of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 5.03 and which such
Event of Default has not been waived in accordance with Section 8.08) in
accordance with the terms of this Section is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Article III.
Further, each Lender agrees and acknowledges that if prior to the refunding of
any outstanding Swingline Advance pursuant to this Section, any event described
in Section 6.01(e) or (f) shall have occurred, each Lender will, on the date the
applicable Advance would have been made, purchase an undivided participating
interest in such Swingline Advance to be refunded in an amount equal to its
Commitment Percentage of the aggregate amount of such Swingline Advance. Each
Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation, and upon receipt of such
amount the Swingline Lender will deliver to such Lender a certificate evidencing
such participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s participating interest in a Swingline Advance, the Swingline
Lender receives any payment on account thereof, the Swingline Lender will
distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

Section 2.04. Letters of Credit.

(a) On the Effective Date, each letter of credit outstanding under the Existing
Credit Agreement immediately prior to the Effective Date (each, an “Existing
Letter of Credit”) shall be deemed to be a Letter of Credit issued hereunder.
Upon the written request of the Borrower and subject to the terms and conditions
hereof, an LC Bank, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall issue one or more additional Letters of Credit
hereunder for the account of the Borrower or one of its Subsidiaries; provided
that the Borrower shall be the account party for the purposes of this Agreement
and shall have the reimbursement obligations with respect thereto. Each Letter
of Credit shall be issued in a form acceptable to the issuing LC Bank. Each
Letter of Credit shall be issued (or the stated maturity thereof extended or
terms thereof modified or amended) on not less than two Business Days’ (or such
shorter period as may be agreed to by the Borrower and the applicable LC Bank)
prior

 

23



--------------------------------------------------------------------------------

notice thereof by delivery of a Request for Issuance of a Letter of Credit to
such LC Bank (which shall promptly forward copies thereof to the Administrative
Agent for distribution to the Lenders). Each such request for issuance shall
specify (i) the date (which shall be a Business Day) of issuance of such Letter
of Credit (or the date of effectiveness of such extension, modification or
amendment) and the stated expiry date thereof (which shall be no later than the
fifth Business Day preceding the Termination Date), (ii) the proposed stated
amount of such Letter of Credit, (iii) the name and address of the beneficiary
of such Letter of Credit and (iv) a statement of drawing conditions applicable
to such Letter of Credit, and if such request for issuance relates to an
amendment or modification of a Letter of Credit, it shall be accompanied by the
consent of the beneficiary of the Letter of Credit thereto. Each request for
issuance of a Letter of Credit shall be irrevocable unless modified or rescinded
by the Borrower not less than one Business Day prior to the proposed date of
issuance (or effectiveness) specified therein. Not later than 12:00 noon on the
proposed date of issuance (or effectiveness) specified in such request for
issuance of a Letter of Credit, and upon fulfillment of the applicable
conditions precedent and the other requirements set forth herein, the applicable
LC Bank shall issue (or extend, amend or modify) such Letter of Credit and
provide notice and a copy thereof to the Borrower and to the Administrative
Agent. The Administrative Agent shall furnish (i) to each Lender, a copy of such
notice and (ii) to each Lender that may so request, a copy of such Letter of
Credit. The LC Bank shall provide to the Administrative Agent, on a monthly
basis, a list of the amounts and expiration dates of all undrawn Letters of
Credit, a copy of which list the Administrative Agent shall furnish to each
Lender that may so request.

(b) No Letter of Credit shall be requested or issued hereunder if, after the
issuance thereof, (i) the LC Outstandings would exceed the LC Committed Amount
or (ii) the Outstanding Credits would exceed the aggregate Commitments. No LC
Bank shall be under any obligation to issue any Letter of Credit if (A) any
order, judgment or decree of any governmental authority or arbitrator shall by
its terms purport to enjoin or restrain such LC Bank from issuing such Letter of
Credit, (B) any law applicable to such LC Bank or any request or directive
(whether or not having the force of law) from any governmental authority with
jurisdiction over such LC Bank shall prohibit, or request that such LC Bank
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such LC Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
LC Bank is not otherwise compensated hereunder) not in effect on the date
hereof, or shall impose upon such LC Bank any unreimbursed loss, cost or expense
that was not applicable on the date hereof and that such LC Bank in good faith
deems material to it or (C) the issuance of such Letter of Credit would violate
one or more policies of such LC Bank.

(c) The Borrower hereby agrees to pay to the Administrative Agent for the
account of the applicable LC Bank, on demand made by such LC Bank or the
Administrative Agent, on and after each date on which such LC Bank shall pay any
amount under any Letter of Credit issued by it, a sum equal to the amount so
paid plus interest on such amount from the date so paid by such LC Bank until
repayment to such LC Bank in full at a fluctuating interest rate per annum equal
to the Base Rate plus the Applicable Margin for Base Rate Advances plus, if any
amount paid by such LC Bank under a Letter of Credit is not reimbursed by the
Borrower within four Business Days (whether with the proceeds of Advances or
otherwise), 2%.

 

24



--------------------------------------------------------------------------------

(d) No Letter of Credit shall be amended or modified after issuance without the
prior written consent of the Borrower, which consent may be sent by telecopy.

(e) Upon the issuance of any Letter of Credit by an LC Bank, such LC Bank hereby
sells and transfers to each Lender, and each Lender hereby acquires from such LC
Bank, an undivided interest and participation to the extent of such Lender’s
Commitment Percentage in and to such Letter of Credit, including the obligations
of such LC Bank under and in respect thereof and the Borrower’s reimbursement
and other obligations in respect thereof, whether now existing or hereafter
arising.

(f) Each Lender, upon issuance of a Letter of Credit, shall be deemed to have
purchased without recourse a risk participation from the applicable LC Bank in
such Letter of Credit and the rights and obligations arising thereunder, in each
case in an amount equal to its Commitment Percentage of the obligations under
such Letter of Credit, and shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to the
applicable LC Bank therefor and discharge when due, its Commitment Percentage of
the obligations arising under such Letter of Credit. Without limiting the scope
and nature of each Lender’s participation in any Letter of Credit, if an LC Bank
shall not have been reimbursed in full for any payment made by such LC Bank
under any Letter of Credit on the date of such payment, such LC Bank shall
promptly notify the Administrative Agent and the Administrative Agent shall
promptly notify each Lender of such non-reimbursement and the amount thereof.
Upon receipt of such notice from the Administrative Agent, each Lender shall pay
to the Administrative Agent for the account of such LC Bank an amount equal to
such Lender’s Commitment Percentage of such Unreimbursed LC Disbursement, plus
interest on such amount at a rate per annum equal to the Federal Funds Effective
Rate from the date of such payment by such LC Bank to the date of payment to
such LC Bank by such Lender. All such payments by each Lender shall be made in
United States dollars and in same day funds not later than 3:00 P.M. on the
later to occur of (A) the Business Day immediately following the date of such
payment by such LC Bank and (B) the Business Day on which such Lender shall have
received notice of such non-reimbursement; provided, however, that if such
notice is received by such Lender later than 11:00 A.M. on such Business Day,
such payment shall be payable on the next Business Day. Each Lender agrees that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. If a Lender shall have paid to such LC Bank its ratable
portion of any Unreimbursed LC Disbursement, together with all interest thereon
required by the second sentence of this subsection (f), such Lender shall be
entitled to receive its ratable share of all interest paid by the Borrower in
respect of such Unreimbursed LC Disbursement. If such Lender shall have made
such payment to such LC Bank, but without all such interest thereon required by
the second sentence of this subsection (f), such Lender shall be entitled to
receive its ratable share of the interest paid by the Borrower in respect of
such Unreimbursed LC Disbursement only from the date it shall have paid all
interest required by the second sentence of this subsection (f).

(g) The failure of any Lender to make any payment to an LC Bank in accordance
with subsection (f) above shall not relieve any other Lender of its obligation
to make payment, but neither such LC Bank nor any Lender shall be responsible
for the failure of any other Lender to make such payment. If any Lender shall
fail to make any payment to an LC Bank in accordance with subsection (f) above,
then such Lender shall pay to such LC Bank forthwith on

 

25



--------------------------------------------------------------------------------

demand such corresponding amount together with interest thereon, for each day
until the date such amount is repaid to such LC Bank at the Federal Funds
Effective Rate. Nothing herein shall in any way limit, waive or otherwise reduce
any claims that any party hereto may have against any non-performing Lender.

(h) If any Lender shall fail to make any payment to an LC Bank in accordance
with subsection (f) above, then, in addition to other rights and remedies that
such LC Bank may have, the Administrative Agent is hereby authorized, at the
request of such LC Bank, to withhold and to apply to the payment of such amounts
owing by such Lender to such LC Bank and any related interest, that portion of
any payment received by the Administrative Agent that would otherwise be payable
to such Lender. In furtherance of the foregoing, if any Lender shall fail to
make any payment to an LC Bank in accordance with subsection (f) above, and such
failure shall continue for five Business Days following written notice of such
failure from such LC Bank to such Lender, such LC Bank may acquire, or transfer
to a third party acceptable to the Borrower, such acceptance, not to be
unreasonably withheld, in exchange for the sum or sums due from such Lender,
such Lender’s interest in the related Unreimbursed LC Disbursement and all other
rights of such Lender hereunder in respect thereof, without, however, relieving
such Lender from any liability for damages, costs and expenses suffered by such
LC Bank as a result of such failure, and prior to such transfer, such LC Bank
shall be deemed, for purposes of Section 2.15 and Article VI hereof, to be a
Lender hereunder owed an Advance in an amount equal to the outstanding principal
amount due and payable by such Lender to the Administrative Agent for the
account of such LC Bank pursuant to subsection (f) above. The purchaser of any
such interest shall be deemed to have acquired an interest senior to the
interest of such Lender and shall be entitled to receive all subsequent payments
that such LC Bank or the Administrative Agent would otherwise have made
hereunder to such Lender in respect of such interest.

(i) The payment obligations of the Borrower under Section 2.04(c) in respect of
any payment under any Letter of Credit shall be unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including, without limitation, the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto or to such Letter of Credit;

(ii) any amendment or waiver of, or any consent to departure from, the terms of
this Agreement or such Letter of Credit;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Person for which any such beneficiary or any such
transferee may be acting), or any other Person, whether in connection with this
Agreement, the transactions contemplated thereby or by such Letter of Credit, or
any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

26



--------------------------------------------------------------------------------

(v) payment in good faith by an LC Bank under a Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit;

(vi) any failure to issue a Letter of Credit (or any amendment thereto) in
accordance with the specifications set forth by the Borrower pursuant to
Section 2.04(a), provided that the Borrower may cause such a Letter of Credit
(or such amendment) to be replaced or rescinded if (A) it provides written
notice to the applicable LC Bank (which shall promptly forward copies to the
Administrative Agent for distribution to the Lenders) of any discrepancy from
such specifications within three Business Days after the Borrower shall have
received a copy of such Letter of Credit (or such amendment), (B) such
discrepancy is material and consequential, and (C) the beneficiary of such
Letter of Credit consents in writing to such replacement or revocation;

(vii) any claim or potential claim for breach of warranty by the applicable LC
Bank, the Lenders or the Borrower against the beneficiary of a Letter of Credit;

(viii) any action or inaction taken or not taken by an LC Bank or any of its
correspondents in connection with any Letter of Credit or any sight draft,
certificate or other document presented pursuant thereto, if taken or not taken,
as the case may be, in good faith and in conformity with applicable law.

(j) Without limiting any other provision of this Section 2.04, for purposes of
this Section 2.04 each LC Bank and any of its respective correspondents:

(i) may rely upon any oral, telephonic, telegraphic, facsimile, electronic,
written or other communication believed in good faith to have been authorized by
the Borrower, whether or not given or signed by an authorized person of the
Borrower;

(ii) shall not be responsible for errors, omissions, interruptions or delays in
transmission or delivery of any message, advice or document in connection with a
Letter of Credit, whether transmitted by courier or facsimile, or for errors in
interpretation of technical terms or in translation (and such LC Bank and its
correspondents may transmit Letter of Credit terms without translating them),
other than those errors resulting from gross negligence or willful misconduct of
such LC Bank or such correspondent, as the case may be;

(iii) shall not be responsible, absent the gross negligence or willful
misconduct of such LC Bank or its correspondents, for verifying the identity or
authority of any signer of, or the form, accuracy, genuineness, falsification or
legal effect of, any draft, certificate or other document presented under any
Letter of Credit if such draft, certificate or other document on its face
appears to be in order;

(iv) shall not be responsible for any acts or omissions by, or the solvency of,
the beneficiary of any Letter of Credit or any other person or entity having any
role in any transaction underlying such Letter of Credit;

(v) may accept or pay as complying with the terms and conditions of any Letter
of Credit, any draft, certificate or other document appearing on its face
(i) substantially to comply with the terms and conditions of such Letter of
Credit, (ii) to be signed or presented by, or issued

 

27



--------------------------------------------------------------------------------

to any successor of, the beneficiary or any other person required or authorized
by such Letter of Credit to sign or present any sight draft, certificate or
other document under such Letter of Credit, including any administrator,
executor, personal representative, trustee in bankruptcy, debtor in possession,
liquidator, receiver, or successor by merger or consolidation, or any other
person or entity purporting to act as the representative of or in place of any
of the foregoing, or (iii) to have been signed, presented or issued after a
change of name of the beneficiary of such Letter of Credit;

(vi) may disregard any discrepancies known to it in any Letter of Credit that do
not reduce, in the good faith judgment of such LC Bank or its correspondents,
the value of the performance to the Borrower by the beneficiary of such Letter
of Credit in any transaction underlying such Letter of Credit;

(vii) shall not be responsible for the effectiveness or suitability of any
Letter of Credit with respect to the Borrower’s purpose in requesting such
Letter of Credit;

(viii) shall not be liable to the Borrower for any consequential or special
damages, or for any damages resulting from any change in the value of any goods
or other property subject to or underlying any Letter of Credit;

(ix) absent any gross negligence or willful misconduct on part of such LC Bank
or its correspondents, may honor a previously dishonored presentation under a
Letter of Credit, whether pursuant to court order, to settle or compromise any
claim wrongfully dishonored, or otherwise, and shall be entitled to
reimbursement of amounts paid under such Letter of Credit to the same extent as
if such presentation had been honored initially; and

(x) may pay amounts owed to any paying or negotiating bank (designated or
permitted by the terms of any Letter of Credit) claiming that it rightfully
honored, under the laws or practices of the place where it is located, any sight
draft, certificate or other document presented under any Letter of Credit.

None of the circumstances described in this Section 2.04(j) shall subject such
LC Bank or any of its correspondents to any liability to the Borrower.

(k) The Borrower assumes all risks of the acts and omissions of any beneficiary
or transferee of any Letter of Credit. Neither the Administrative Agent, any LC
Bank, the Lenders nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable or responsible for
(i) the use that may be made of such Letter of Credit or any acts or omissions
of any beneficiary or transferee thereof in connection therewith; (ii) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (iii) payment by any LC Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (iv) any other circumstances whatsoever
in making or failing to make payment under a Letter of Credit, except that the
Borrower shall have the right to bring suit against the applicable LC Bank, and
the applicable LC Bank shall be liable to the Borrower, to the extent of any
direct, as opposed to consequential, damages suffered by the Borrower that the

 

28



--------------------------------------------------------------------------------

Borrower proves were caused by the applicable LC Bank’s willful misconduct or
gross negligence, including the applicable LC Bank’s willful failure to make
timely payment under such Letter of Credit following the presentation to it by
the beneficiary thereof of a draft and accompanying certificate(s) that strictly
comply with the terms and conditions of such Letter of Credit. In furtherance
and not in limitation of the foregoing, any LC Bank may accept sight drafts and
accompanying certificates presented under the Letter of Credit issued by such LC
Bank that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and payment against such documents shall not constitute willful misconduct or
gross negligence by such LC Bank. Notwithstanding the foregoing, no Lender shall
be obligated to indemnify the LC Bank for damages caused by any LC Bank’s
willful misconduct or gross negligence.

(l) The Borrower acknowledges that the rights and obligations of the applicable
LC Bank under any Letter of Credit are independent of the existence, performance
or nonperformance of any contract or arrangement underlying such Letter of
Credit. The applicable LC Bank shall notify the Borrower of its receipt of a
sight draft, certificate or other document presented under any Letter of Credit
or of its decision to honor such Letter of Credit, and the applicable LC Bank
will use reasonable efforts to provide such notice to the Borrower before making
payment against such sight draft, certificate or other document; provided that
such payment shall not as a result thereof be delayed. The applicable LC Bank
may, without incurring any liability to the Borrower or impairing its
entitlement to reimbursement under this Agreement, honor any Letter of Credit
despite notice from the Borrower of, and without any duty to inquire into, any
defense to payment or any adverse claims or other rights against the beneficiary
of the Letter of Credit or any other person. The applicable LC Bank shall have
no duty to request or require the presentation of any document, including any
default certificate, not required to be presented under the terms and conditions
of any Letter of Credit. The applicable LC Bank shall have no duty to seek any
waiver of discrepancies from the Borrower, nor any duty to grant any waiver of
discrepancies that the Borrower approves or requests. The applicable LC Bank
shall have no duty to extend the expiration date or term of any Letter of Credit
or, except as provided under Section 2.04(i)(vi), to issue a replacement letter
of credit on or before the expiration date of such Letter of Credit or the end
of such term. The applicable LC Bank shall not be liable to the Borrower under
this Section 2.04(l) for any action or inaction by it, unless such action or
inaction results from such LC Bank’s gross negligence or willful misconduct.

(m) Unless otherwise expressly agreed by the applicable LC Bank and the Borrower
when a Letter of Credit is issued, the rules of the “International Standby
Practices 1998” written by the Institute of International Banking Law & Practice
(or such later version thereof as may be in effect at the time of issuance)
shall apply to each Letter of Credit.

Section 2.05. Fees

(a) Facility Fee. In consideration of the Commitments being made available by
the Lenders, at all times prior to the Pricing Change Date, the Borrower agrees
to pay to the Administrative Agent, for the pro rata benefit of the Lenders, a
facility fee equal to the Facility Fee Rate in effect from time to time
multiplied by the aggregate amount of the Commitments from time to time
(regardless of usage), payable in arrears on the last day of each March, June,
September and December during the term of such Lender’s Commitment and on the
earliest to occur of the Pricing Change Date or the Termination Date.

 

29



--------------------------------------------------------------------------------

(b) Commitment Fee. In consideration of the Commitments being made available to
the Lenders, at all times on and after the Pricing Change Date, the Borrower
agrees to pay to the Administrative Agent, for the pro rata benefit of the
Lenders, a commitment fee equal to the Commitment Fee Rate in effect from time
to time multiplied by the aggregate amount of the Unused Commitments from time
to time, payable in arrears on the last day of each March, June, September and
December during the term of such Lender’s Commitment and on the Termination
Date.

(c) Letter of Credit Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a letter of credit fee (the “Letter of Credit
Fee”), at a rate per annum equal to the Applicable Margin with respect to
Eurodollar Advances on the daily average amount of each such Lender’s Commitment
Percentage multiplied by the LC Outstandings, from the date hereof until the
Termination Date, payable on the last day of each March, June, September and
December during the term of such Lender’s Commitment, and on the Termination
Date.

(d) Amendment Fee. The Borrower agrees to pay to the Administrative Agent, for
the pro rata benefit of the Lenders that execute and deliver counterparts of
this Agreement on or prior to January 16, 2009, an amendment fee equal to
(i) 0.625% of the Commitments of such Lenders under this Agreement on the date
hereof, payable on January 16, 2009, and (ii) 0.625% of the Commitments of such
Lenders under this Agreement on the date of the EDFI Acquisition, payable on the
date of the EDFI Acquisition.

(e) Additional Fees. The Borrower shall pay to the Administrative Agent, for its
own account, such other fees as are required to be paid to it under the Fee
Letters. The Borrower shall pay to each LC Bank, for its own account, such other
fees relating to the issuance of Letters of Credit as have been or may from time
to time be agreed between them.

(f) Nonrefundable; Basis for Calculation. Once paid, none of the facility fees,
amendment fees, commitment fees, the Letter of Credit Fees or other fees
provided for in this Section 2.05 shall be refundable under any circumstances.
All fees shall be computed on the basis of the actual number of days elapsed
over a year of 360 days.

Section 2.06. Repayment of Advances; Evidence of Indebtedness.

(a) The outstanding principal balance of each Advance, together with accrued and
unpaid interest thereon shall be due and payable on the Termination Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each
Advance made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Advance made hereunder, the Type of each Advance made and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to

 

30



--------------------------------------------------------------------------------

become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to subsections (b) and
(c) of this Section 2.06 shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Advances and
interest thereon in accordance with their terms.

(e) Any Lender may request that its Advances be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender. Thereafter, the Advances evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 8.04) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 8.04,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Advances once again be
evidenced as described in subsections (a) and (b) above.

Section 2.07. Interest.

(a) Subject to the provisions of subsection (d) below and Sections 2.08, 2.09
and 2.13, the Advances comprising each Eurodollar Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days), at a rate per annum equal to the Eurodollar Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

(b) Subject to the provisions of Sections 2.08, the Advances comprising each
LMIR Advance shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) for each day from the date such LMIR
Advance is made to the date it is paid, prior to the EDFI Acquisition, at a rate
per annum equal to the LIBOR Market Index Rate for such day plus the Applicable
Margin.

(c) Subject to the provisions of Section 2.08, the Advances comprising each Base
Rate Borrowing shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365/366 days, as the case may be, for periods
during which the Base Rate is determined by reference to Wachovia prime rate and
360 days for other periods) at a rate per annum equal to the Base Rate plus the
Applicable Margin.

(d) Interest on each Advance shall be payable in arrears on each Interest
Payment Date applicable to such Advance except as otherwise provided in this
Agreement.

(e) The Borrower shall pay to the Administrative Agent for the account of each
Lender any costs actually incurred by such Lender that are attributable to such
Lender’s compliance with regulations of the Board requiring the maintenance of
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. Such costs shall be paid to the Administrative Agent
for the account of such Lender in the form of additional interest on

 

31



--------------------------------------------------------------------------------

the unpaid principal amount of each Eurodollar Advance or LMIR Advance of such
Lender, from the date such Advance is made until such principal amount is paid
in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurodollar Rate for the Interest Period for such
Advance from (ii) the rate obtained by dividing such Eurodollar Rate by a
percentage equal to 100% minus the Eurodollar Reserve Percentage of such Lender
for such Interest Period, payable on each Interest Payment Date for such
Advance. Such additional interest shall be determined by such Lender and
notified to the Borrower through the Administrative Agent at least two Business
Days prior to the relevant Interest Payment Date, provided, that failure to so
notify the Borrower shall not constitute a waiver of such Lender’s right to
request and receive additional interest under this subsection (d). A certificate
as to the amount of such additional interest, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error. Each Lender claiming any additional interest
payable pursuant to this subsection shall use reasonable efforts (consistent
with legal and regulatory restrictions) to file any certificate or document
reasonably requested in writing by the Borrower or to change the jurisdiction of
its Applicable Lending Office if the making of such a filing or change would
avoid the need for or reduce the amount of any such additional interest that may
thereafter be due and payable and would not, in the good faith determination of
such Lender, be otherwise disadvantageous to such Lender.

Section 2.08. Default Interest.

Except as otherwise provided in Section 2.04(c), if and for so long as an Event
of Default shall have occurred and be continuing, each Advance outstanding
hereunder shall bear interest at the rate otherwise applicable to such Advance
plus 2%. Without limiting the foregoing, if the Borrower shall default in the
payment of any amount becoming due hereunder (other than the principal amount of
any Advance), whether by scheduled maturity, notice of prepayment, acceleration
or otherwise, the Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in
Section 2.07(c)) equal to the Base Rate plus the Applicable Margin for Base Rate
Advances plus 2%.

Section 2.09. Alternate Rate of Interest.

In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined (i) that dollar deposits in the
principal amounts of the Eurodollar Advances comprising such Borrowing are not
generally available in the London interbank market or (ii) that reasonable means
do not exist for ascertaining the Eurodollar Rate, the Administrative Agent
shall, as soon as practicable thereafter, give telecopy notice of such
determination to the Borrower and the Lenders. In the event of any such
determination under clause (i) or (ii) above, until the Administrative Agent
shall have advised the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (x) any request by the Borrower for a
Eurodollar Borrowing pursuant to Section 2.03 shall be deemed to be a request
for a Base Rate Borrowing and (y) each Eurodollar Advance then outstanding will
automatically, on the last day of the then applicable Interest Period therefor,
Convert into a Base Rate Advance. In the event the Majority Lenders notify the
Administrative Agent that the rates at which dollar deposits are

 

32



--------------------------------------------------------------------------------

being offered will not adequately and fairly reflect the cost to such Lenders of
making or maintaining Eurodollar Advances during any Interest Period, the
Administrative Agent shall notify the Borrower of such notice and until the
Majority Lenders shall have advised the Administrative Agent that the
circumstances giving rise to such notice no longer exist, (A) any request by the
Borrower for a Eurodollar Borrowing shall be deemed a request for a Base Rate
Borrowing and (B) each Eurodollar Advance then outstanding will automatically,
on the last day of the then applicable Interest Period therefor, Convert into a
Base Rate Advance. Each determination by the Administrative Agent hereunder
shall be made in good faith and shall be conclusive absent manifest error;
provided that the Administrative Agent shall, upon request, provide to the
Borrower a certificate setting forth in reasonable detail the basis for such
determination.

Section 2.10. Termination and Reduction of Commitments.

(a) The Commitments shall automatically terminate on the Termination Date. In
addition, effective upon the date of the EDFI Acquisition, the Commitments of
the Lenders will automatically reduce ratably to $2,320,000,000.

(b) Upon at least three Business Days’ prior irrevocable written notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that (i) each partial reduction of the Commitments shall be
in an integral multiple of $1,000,000 and in a minimum principal amount of
$5,000,000, (ii) no such termination or reduction shall be made that would
reduce the aggregate Commitments to an amount (A) less than the Outstanding
Credits on the date of such termination or reduction (after giving effect to
Section 2.11(b)) or (B) less than $25,000,000, unless the result of such
termination or reduction referred to in this clause (B) is to reduce the
aggregate Commitments to $0 and (iii) the definition of “LC Committed Amount”
set forth in Section 1.01 shall be deemed amended to reflect an LC Committed
Amount equal to the aggregate Commitments following such reduction. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10(b) and of each Lender’s portion of any such termination or
reduction of the aggregate Commitments.

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitments. The Borrower shall pay
to the Administrative Agent for the account of the Lenders, on the date of each
termination or reduction of the Commitments, the fees payable on the Commitments
under Section 2.05 so terminated or reduced accrued through the date of such
termination or reduction.

Section 2.11. Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon giving telecopy notice (or
telephone notice promptly confirmed by telecopy) to the Administrative Agent:
(i) before 10:00 A.M. three Business Days prior to prepayment, in the case of
Eurodollar Advances, and (ii) before 10:00 A.M. one Business Day prior to
prepayment, in the case of Base Rate Advances; provided, however, that each
partial prepayment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.

 

33



--------------------------------------------------------------------------------

(b) If at any time (i) the aggregate Outstanding Credits exceed the aggregate
Commitments or (ii) the aggregate LC Outstandings exceed the LC Committed
Amount, the Borrower shall pay or prepay so much of the Borrowings and/or
deposit funds in the Cash Collateral Account in respect of undrawn Letters of
Credit outstanding on such date, as applicable, as shall be necessary in order
that the Outstanding Credits will not exceed the Commitments and the LC
Outstandings will not exceed the LC Committed Amount.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing (or portion
thereof) by the amount stated therein on the date stated therein. All
prepayments under this Section 2.11 shall be subject to Section 8.05(b) but
otherwise without premium or penalty. All prepayments under this Section 2.11
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of payment.

Section 2.12. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision herein, if after the date of this
Agreement the enactment of any new law or regulation, or any change in
applicable existing law or regulation, or in the interpretation or
administration of the foregoing by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law), shall change the basis of taxation of payments to any Lender hereunder
(except for changes in respect of taxes on the overall net income of such Lender
or its lending office imposed by the jurisdiction in which such Lender’s
principal executive office or lending office is located), or shall result in the
imposition, modification or applicability of any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender, or shall result in the imposition on any Lender
or the London interbank market of any other condition affecting this Agreement,
such Lender’s Commitment or any Extension of Credit made by such Lender, and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Extension of Credit or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed in good faith by such Lender to be material,
then the Borrower shall, upon receipt of the notice and certificate provided for
in Section 2.12(c), promptly pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender shall have determined that the adoption after the date hereof
of any law, rule, regulation or guideline arising out of the July 1988 report of
the Basel Committee on Banking Regulations and Supervisory Practices entitled
“International Convergence of Capital Measurement and Capital Standards,” or the
adoption after the date hereof of any other law, rule, regulation or guideline
regarding capital adequacy, or any change in any of the foregoing or in the
interpretation or administration of any of the foregoing by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any lending office of
such Lender) or any Lender’s holding company with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding

 

34



--------------------------------------------------------------------------------

company, if any, as a consequence of this Agreement, such Lender’s Commitment or
the Extensions of Credit made by such Lender pursuant hereto to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed in good faith by such Lender to be
material, then from time to time such additional amount or amounts as will
compensate such Lender for any such reduction suffered will be paid by the
Borrower to such Lender.

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its holding company as specified in
subsection (a) or (b) above, as the case may be, and containing an explanation
in reasonable detail of the manner in which such amount or amounts shall have
been determined, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay each Lender the amount shown as
due on any such certificate delivered by it within 10 days after its receipt of
the same. Each Lender shall give prompt notice to the Borrower of any event of
which it has knowledge, occurring after the date hereof, that it has determined
will require compensation by the Borrower pursuant to this Section 2.12. If any
such law, rule, regulation, guideline or other change or condition described in
this Section 2.12 shall later be held by a court of competent jurisdiction to be
invalid or inapplicable to the Borrower or such Lender, such Lender shall
promptly refund to the Borrower any amounts previously paid by the Borrower to
such Lender pursuant to this Section 2.12.

(d) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period; provided that such Lender shall not be entitled to demand compensation
hereunder if such demand is made more than 90 days following the later of such
Lender’s incurrence or sufferance thereof and such Lender’s actual knowledge of
the event giving rise to such Lender’s rights under this Section. The protection
of this Section shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition that shall have occurred or been imposed.

(e) Each Lender agrees that it will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Lender, be disadvantageous to
such Lender.

Section 2.13. Change in Legality.

(a) Notwithstanding any other provision herein, if the introduction of, or any
change in, any law or regulation or in the interpretation thereof by any
governmental authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any Eurodollar Advance
or to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Advance, then, by written notice to the Borrower and to the
Administrative Agent, such Lender may:

(i) declare that Eurodollar Advances will not thereafter be made by such Lender
hereunder, whereupon any request for a Eurodollar Borrowing shall, as to such
Lender only, be deemed a request for a Base Rate Advance unless such declaration
shall be subsequently withdrawn (any Lender delivering such a declaration hereby
agreeing to withdraw such declaration promptly upon determining that such event
of illegality no longer exists); and

 

35



--------------------------------------------------------------------------------

(ii) require that all outstanding Eurodollar Advances made by it be Converted to
Base Rate Advances, in which event all such Eurodollar Advances shall be
automatically Converted to Base Rate Advances as of the effective date of such
notice as provided in subsection (b) below.

Prior to any Lender giving notice to the Borrower under this Section 2.13, such
Lender shall use reasonable efforts to change the jurisdiction of its Applicable
Lending Office, if such change would avoid such event of illegality and would
not, in the sole reasonable determination of such Lender, be otherwise
disadvantageous to such Lender. In the event any Lender shall exercise its
rights under (i) or (ii) above, all payments and prepayments of principal that
would otherwise have been applied to repay the Eurodollar Advances that would
have been made by such Lender or the Converted Eurodollar Advances of such
Lender shall instead be applied to repay the Base Rate Advances made by such
Lender in lieu of, or resulting from the Conversion of, such Eurodollar
Advances.

(b) For purposes of this Section 2.13, a notice by any Lender shall be effective
as to each Eurodollar Advance, if lawful, on the last day of the Interest Period
currently applicable to such Eurodollar Advance; in all other cases such notice
shall be effective on the date of receipt.

Section 2.14. Pro Rata Treatment.

Except as required under Section 2.13 or 2.17, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the
Advances, each payment of facility fees and Letter of Credit Fees, each
reduction of the Commitments and each Conversion of any Advance shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective Outstanding Credits of the Lenders). For purposes
of determining the available or used Commitments at any time, the LC
Outstandings shall be deemed to have utilized the Commitments of the Lenders pro
rata in accordance with their respective Commitments. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.

Section 2.15. Sharing of Setoffs.

Each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any
Extension of Credit, in any case as a result of which the unpaid principal
portion of its Extensions of Credit shall be proportionately less than the
unpaid principal portion of the Extensions of Credit of any other

 

36



--------------------------------------------------------------------------------

Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Extensions of Credit of such other Lender, so
that the aggregate unpaid principal amount of the Extensions of Credit and
participations in the Extensions of Credit held by each Lender shall be in the
same proportion to the aggregate unpaid principal amount of all Extensions of
Credit then outstanding as the principal amount of its Extensions of Credit
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Extensions of Credit outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.15 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in an
Extension of Credit deemed to have been so purchased may exercise any and all
rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made an Extension of Credit in the amount of such participation.

Section 2.16. Payments.

(a) The Borrower shall make each payment (including principal of or interest on
any Borrowing, any fees, any reimbursements in respect of Letters of Credit that
have been paid by any Lender or other amounts) hereunder without setoff,
counterclaim, defense, recoupment or other deduction from an account in the
United States not later than 12:00 noon on the date when due in dollars to the
Administrative Agent at its offices specified in Section 8.01, in immediately
available funds.

(b) Whenever any payment (including principal of or interest on any Borrowing,
any fees, any reimbursements in respect of Letters of Credit that have been paid
by any Lender or other amounts) hereunder shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, if applicable.

Section 2.17. Taxes.

(a) Any and all payments of principal and interest on any Outstanding Credit, or
of any fees or indemnity or expense reimbursements by the Borrower hereunder
(“Borrower Payments”) shall be made, in accordance with Section 2.16, free and
clear of and without deduction for any and all current or future United States
Federal, state and local taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect to such Borrower Payments, but
only to the extent reasonably attributable to such Borrower Payments, excluding
(i) income taxes imposed on the net income of the Administrative Agent or any
Lender and (ii) franchise taxes imposed on the net income of the Administrative
Agent or any Lender, in each case by the jurisdiction under the laws of which
the Administrative Agent or such Lender is organized or doing business through
offices or branches located therein, or any political subdivision thereof (all
such nonexcluded taxes, levies, imposts, deductions, charges,

 

37



--------------------------------------------------------------------------------

withholdings and liabilities, collectively or individually, “Taxes”). If the
Borrower shall be required to deduct any Taxes from or in respect of any sum
payable hereunder to the Administrative Agent or any Lender, (i) the sum payable
shall be increased by the amount (an “additional amount”) necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.17), the Administrative Agent or
such Lender (as the case may be) shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant governmental authority in accordance with applicable law.

(b) In addition, the Borrower shall pay to the relevant governmental authority
in accordance with applicable law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or the Fee Letters
(such taxes being “Other Taxes”).

(c) The Borrower shall indemnify the Administrative Agent and each Lender (as
the case may be) for the full amount of Taxes and Other Taxes with respect to
Borrower Payments paid by such person, and any liability (including penalties,
interest and expenses (including reasonable attorney’s fees and expenses))
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted by the relevant United States
governmental authority. A certificate setting forth and containing an
explanation in reasonable detail of the manner in which such amount shall have
been determined and the amount of such payment or liability prepared by a Lender
or the Administrative Agent on their behalf, absent manifest error, shall be
final, conclusive and binding for all purposes. Such indemnification shall be
made within 30 days after the date the Administrative Agent or the Lender, as
the case may be, makes written demand therefor. If any Taxes or Other Taxes for
which the Administrative Agent or any Lender has received indemnification from
the Borrower hereunder shall be finally determined to have been incorrectly or
illegally asserted and are refunded to the Administrative Agent or such Lender,
the Administrative Agent or such Lender, as the case may be, shall promptly
forward to the Borrower any such refunded amount.

(d) As soon as practicable, but in any event within 30 days, after the date of
any payment of Taxes or Other Taxes by the Borrower to the relevant United
States governmental authority, the Borrower will deliver to the Administrative
Agent, at its address referred to in Section 8.01, the original or a certified
copy of a receipt issued by such United States governmental authority evidencing
payment thereof.

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.17 shall survive the
payment in full of the principal of and interest on all Extensions of Credit
made hereunder.

(f) Each of the Administrative Agent and each Lender that is organized under the
laws of a jurisdiction other than the United States, any State thereof or the
District of Columbia (a “Non-U.S. Payee”) shall deliver to the Borrower and the
Administrative Agent two copies of either United States Internal Revenue Service
Form W-8BEN or Form W-8ECI, or applicable successor forms, properly completed
and duly executed by such Non-U.S. Payee claiming

 

38



--------------------------------------------------------------------------------

complete exemption from, or reduced rate of, United States Federal withholding
tax on payments by the Borrower under this Agreement. Such forms shall be
delivered by each Non-U.S. Payee on or before the date it becomes a party to
this Agreement (or, in the case of any Lender that becomes a party to this
Agreement pursuant to an Assignment and Acceptance (a “Transferee”), on or prior
to the effective date of such Assignment and Acceptance) and on or before the
date, if any, such Non-U.S. Payee changes its Applicable Lending Office by
designating a different lending office (a “New Lending Office”). In addition,
each Non-U.S. Payee shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Payee.
Notwithstanding any other provision of this Section 2.17(f), a Non-U.S. Payee
shall not be required to deliver any form pursuant to this Section 2.17(f) that
such Non-U.S. Payee is not legally able to deliver.

(g) The Borrower shall not be required to indemnify any Non-U.S. Payee, or to
pay any additional amounts to any Non-U.S. Payee, in respect of United States
Federal, state or local withholding tax pursuant to subsection (a) or (c) above
to the extent that (i) the obligation to withhold amounts with respect to United
States Federal, state or local withholding tax existed on the date such Non-U.S.
Payee became a party to this Agreement (or, in the case of a Transferee, on the
effective date of the Assignment and Acceptance pursuant to which such
Transferee becomes a Lender) or, with respect to payments to a New Lending
Office, the date such Non-U.S. Payee designated such New Lending Office with
respect to an Extension of Credit; provided, however, that this clause (i) shall
not apply to any Lender that becomes a Lender or New Lending Office that becomes
a New Lending Office as a result of an assignment or designation made at the
request of the Borrower; and provided further, however, that this clause
(i) shall not apply to the extent the indemnity payment or additional amounts
any Lender, the Administrative Agent or any Lender through a New Lending Office
would be entitled to receive (without regard to this clause (i)) do not exceed
the indemnity payment or additional amounts that the person making the
assignment or transfer to such Lender, the Administrative Agent or such Lender
making the designation of such New Lending Office would have been entitled to
receive in the absence of such assignment, transfer or designation or (ii) the
obligation to pay such additional amounts or such indemnity payments would not
have arisen but for a failure by such Non-U.S. Payee to comply with the
provisions of subsection (g) above or (i) below.

(h) Any of the Administrative Agent or any Lender claiming any indemnity payment
or additional amounts payable pursuant to this Section 2.17 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by the Borrower or to
change the jurisdiction of its Applicable Lending Office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the good faith determination of the Administrative Agent or such Lender
(as the case may be), be otherwise disadvantageous to such person. Subject
always to Section 2.17(i), any of the Administrative Agent or any Lender
claiming any indemnity payment or additional amount payable pursuant to this
Section 2.17 shall, upon request of the Borrower, use reasonable efforts
(consistent with legal and regulatory restrictions) to obtain a refund of any
Tax or Other Tax giving rise to such indemnity payment or additional amount
payable and shall pay any refund (after deduction of any Tax or Other Tax paid
or payable by the Administrative Agent or such Lender as a result of such
refund), not exceeding the increased amount paid by the Borrower pursuant to
this Section 2.17, to the Borrower, provided, however, that (i) the
Administrative

 

39



--------------------------------------------------------------------------------

Agent or Lender, as the case may be, shall not be obligated to disclose to the
Borrower any information regarding its tax affairs or computations and
(ii) nothing in this Section 2.17(h) shall interfere with the right of the
Administrative Agent or such Lender to arrange its tax affairs as it deems
appropriate.

(i) Nothing contained in this Section 2.17 shall require the Administrative
Agent or any Lender to make available to the Borrower any of its tax returns (or
any other information) that it deems to be confidential or proprietary.

Section 2.18. Assignment of Commitments Under Certain Circumstances.

In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.12 or 2.13, or the Borrower shall be required to make
additional payments to the Administrative Agent or any Lender under
Section 2.17, the Borrower shall have the right, at its own expense, upon notice
to the Administrative Agent and such Lender, to require such Lender to transfer
and assign without recourse (in accordance with and subject to the restrictions
contained in Section 8.04) all such Lender’s interests, rights and obligations
under this Agreement and the other Credit Documents including without limitation
in all interests in outstanding Letters of Credit, to another financial
institution approved by the Administrative Agent (which approval shall not be
unreasonably withheld), which financial institution shall assume such
obligations; provided that (i) no such assignment shall conflict with any law,
rule or regulation or order of any governmental authority and (ii) the assignee
or the Borrower, as the case may be, shall pay to the assignor in immediately
available funds on the date of such assignment the principal of and interest
accrued to the date of payment on the Extensions of Credit made by such assignor
hereunder and all other amounts accrued for its account or owed to it hereunder.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01. Conditions Precedent to Effectiveness of this Agreement

The amendment and restatement of the Existing Credit Agreement as set forth in
this Agreement shall not be effective unless and until the following conditions
precedent shall have been satisfied (such date being the “Effective Date”):

(a) The Borrower, the Administrative Agent, the Collateral Agent and the
Majority Lenders shall have executed and delivered to the Administrative Agent
executed counterparts of this Agreement;

(b) The Borrower shall have delivered to the Administrative Agent (x) executed
copies of each of the following documents, each of which shall be in form and
substance satisfactory to the Administrative Agent and the Majority Lenders and
each certified by the Secretary or the Assistant Secretary of the Borrower as
being true and correct copies and in full force and effect as of the Effective
Date:

(i) the EDFI Master Put and Purchase Agreement,

 

40



--------------------------------------------------------------------------------

(ii) the EDFI Stock Purchase Agreement,

(iii) the Payment Guaranty, dated as of December 17, 2008, made by EDFI, as
guarantor, in favor of the Borrower,

(iv) the Amended and Restated Investor Agreement, dated as of December 17, 2008,
amending and restating the Investor Agreement, dated as of July 20, 2007, by and
between EDFI and the Borrower,

(v) the Investor Rights Agreement, dated as of December 17, 2008, by and between
the Borrower, as the Company, and EDF Development Inc., as the Investor,

(vi) the Articles Supplementary,

(vii) the Bridge Commitment Letter evidencing the EDFI Facility (in redacted
form);

and (y) drafts of each other EDFI Transaction Document.

(c) The Borrower shall have delivered to the Administrative Agent, each dated as
of the Effective Date:

(i) Certified copies of the articles or certificate of incorporation and bylaws
of the Borrower, together with all amendments and modifications thereto as of
the date of delivery and a certificate of good standing for the Borrower issued
by the Secretary of State of the state of its incorporation.

(ii) Certified copies (A) of the resolutions of the Board of Directors of the
Borrower granting authority to the Borrower’s officers to execute this Agreement
and (B) of all documents evidencing other necessary corporate action and
governmental approvals with respect to the execution, delivery and performance
by the Borrower of this Agreement.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered by the
Borrower thereunder.

(iv) A solvency certificate of the Chief Financial Officer or Treasurer of the
Borrower, substantially in the form of Exhibit G hereto.

(v) The Borrower shall have delivered to the Administrative Agent, dated as of
the date hereof, and opinion of counsel for the Borrower, substantially in the
form of Exhibit E hereto, and such other opinions as any Lender, though the
Administrative Agent, may reasonably request;

(d) The Administrative Agent shall have received evidence satisfactory to it,
that S&P, Moody’s and Fitch Ratings, Inc., shall have indicated that the
Reference Rating by S&P will not be lower than BBB-, the Reference Rating by
Moody’s will not be lower than Baa3 and the Reference Rating issued by Fitch
will not be lower than BBB-

 

41



--------------------------------------------------------------------------------

(e) Simultaneously with the occurrence of the Effective Date, the MEHC Agreement
shall terminate and the EDFI Investment shall be consummated.

(f) The Administrative Agent shall have received evidence satisfactory to it
that the RBS Credit Agreement has been modified on terms consistent with the
terms of this Agreement and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

(g) The Borrower shall have paid all fees and expenses due and payable in
connection with this Agreement.

(h) (i) The representations and warranties contained in Article IV below shall
be true and correct on and as of the Effective Date hereof as though made on and
as of such date, and (ii) no event shall have occurred and be continuing, or
would result from the execution and delivery of this Agreement or any other
Credit Document, that constitutes an Event of Default or that would constitute
an Unmatured Default.

Section 3.02. Conditions Precedent to Each Extension of Credit.

The obligation of each Lender to make Advances to be made by it (including the
initial Advance to be made by it) and the obligation of an LC Bank to issue or
extend Letters of Credit (including the initial Letter of Credit to be issued by
it) shall be subject to the further conditions precedent that on the date of
such Extension of Credit:

(a) The following statements shall be true (and each of the giving of the
applicable notice or request by the Borrower with respect to such Extension of
Credit and the acceptance of such Extension of Credit shall constitute a
representation and warranty by the Borrower that, on the date of such Extension
of Credit, such statements are true):

(i) The representations and warranties contained in Section 4.01 (other than
those set forth in the last sentence of subsection (f) and in subsections
(m) and (n) thereof) are correct on and as of the date of such Extension of
Credit, before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date;
and

(ii) No event has occurred and is continuing or would result from such Extension
of Credit, or from the application of the proceeds therefrom, that constitutes
an Event of Default or, except in the case of a Borrowing that would not
increase the aggregate principal amount of Outstanding Credits, an Unmatured
Default.

(b) The Borrower shall have furnished to the Administrative Agent such other
approvals, opinions or documents as any Lender or the LC Bank, through the
Administrative Agent, may reasonably request as to the legality, validity,
binding effect or enforceability of this Agreement or the financial condition,
properties, operations or prospects of the Borrower and its Subsidiaries.

 

42



--------------------------------------------------------------------------------

Section 3.03. Reliance on Certificates.

The Lenders and the Administrative Agent shall be entitled to rely conclusively
upon the certificates delivered from time to time by officers of Borrower as to
the names, incumbency, authority and signatures of the respective Persons named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable thereto, from an officer of the Borrower
identified to the Administrative Agent as having authority to deliver such
certificate, setting forth the names and true signatures of the officers and
other representatives of the Borrower thereafter authorized to act on behalf of
the Borrower.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows:

(a) The Borrower (i) is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Maryland (ii) is duly qualified and
in good standing as a foreign corporation authorized to do business in every
jurisdiction where the failure to so qualify results in a Material Adverse
Change and (iii) has the requisite corporate power and authority to own its
properties and to carry on its business as now conducted and as proposed to be
conducted.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the other Credit Documents to which it is a party are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) the Borrower’s charter or by-laws or (ii) any law or
any material contractual restriction binding on or affecting the Borrower or its
Subsidiaries, and do not result in or require the creation of any Lien upon or
with respect to any of the Borrower’s properties (other than Liens required
under Section 5.01(i)).

(c) The Borrower (i) possesses good and marketable title to all of its material
properties and assets, and (ii) owns or possesses all material licenses and
permits necessary for the operation by it of its business as currently
conducted.

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery or performance by the Borrower of this Agreement and the
other Credit Documents to which it is a party.

(e) This Agreement and the other Credit Documents to which it is a party have
been duly executed and delivered by the Borrower and are the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except to the extent that enforcement
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

43



--------------------------------------------------------------------------------

(f) The (i) audited consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2007, and the related audited consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended (copies of which have been furnished to each Lender),
(ii) unaudited consolidated balance sheet of the Borrower and its Subsidiaries
as of September 30, 2008 and the related unaudited consolidated statements of
income and cash flows for the nine months then ended (copies of which have been
furnished to each Lender) and (iii) each of the financial statements delivered
by the Borrower pursuant to Section 5.03(b) and Section 5.03(c) hereof fairly
present (subject, in the case of such unaudited financial statements, to
year-end adjustments) the financial condition of Borrower and its Subsidiaries
as at such dates and the results of the operations of Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP.
Since December 31, 2007, there has been no Material Adverse Change.

(g) The Borrower is not engaged in the business of extending credit for the
purpose of buying or carrying Margin Stock, and no proceeds of any Extension of
Credit will be used to buy or carry any Margin Stock or to extend credit to
others for the purpose of buying or carrying any Margin Stock. After the making
of each Extension of Credit, Margin Stock will constitute less than 25 percent
of the assets of the Borrower and its Subsidiaries on a consolidated basis.

(h) The Borrower is not in violation of, and no condition exists that with
notice or lapse of time or both would constitute a violation by the Borrower of,
the Margin Regulations.

(i) The Borrower has filed or caused to be filed all material Federal, state and
local tax returns that to its knowledge are required to be filed by it, and has
paid or caused to be paid all material taxes shown to be due and payable on such
returns or on any assessments received by it to the extent required to be paid
pursuant to Section 5.01(a).

(j) The Borrower is in compliance with all laws (including ERISA and
environmental laws), rules, regulations and orders of any governmental authority
applicable to it, except to the extent that the Borrower’s failure to so comply
does not result in a Material Adverse Change.

(k) Except as does not result in a Material Adverse Change, the Borrower and
each ERISA Affiliate of the Borrower (i) have not incurred any liability to the
PBGC (other than for the payment of current premiums that are not past due) with
respect to any Title IV Plan, (ii) have not incurred any Withdrawal Liability,
and (iii) have not been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA.

(l) Except as does not result in a Material Adverse Change, no ERISA Event has
occurred.

(m) Except as disclosed in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2007 (the “Form 10-K”) and its Quarterly Report
on Form 10-Q for the fiscal quarter ended September 30, 2008, and all Periodic
Reports on Form 8-K filed with the Securities and Exchange Commission prior to
the date hereof, copies of each of which have been delivered to the
Administrative Agent, there is no pending or, to the Borrower’s knowledge,

 

44



--------------------------------------------------------------------------------

threatened action or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, which
materially adversely affects the financial condition of the Borrower and its
Subsidiaries taken as a whole, or the enforceability against the Borrower of
this Agreement and the other Credit Documents to which it is a party.

(n) The Borrower is not an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(o) The proceeds of the Extensions of Credit hereunder will be used in
accordance with Section 5.01(h).

(p) The Borrower has no secured Indebtedness, except to the extent permitted
under Section 5.02(a).

(q) The Borrower is not in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound,
which default results in a Material Adverse Change. No Unmatured Default or
Event of Default presently exists and is continuing.

(r) The Borrower is, and on and after the consummation of the transactions
contemplated by this Agreement and the EDFI Transaction Documents will be,
Solvent.

(s) Neither this Agreement nor any financial statements (other than any
financial projections) delivered to the Lenders nor any other document,
certificate or statement furnished to the Lenders by or on behalf of the
Borrower in connection with the transactions contemplated hereby contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained therein or herein, taken as a whole,
not misleading at the time made in light of the circumstances when made. All
financial projections, if any, that have been or will be prepared by the
Borrower and made available to the Administrative Agent or any Lender in
connection with this Agreement have been or will be prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time made in
light of the circumstances when made (it being understood that such projections
are subject to significant uncertainties and contingencies, many of which are
beyond the Borrower’s control, and that no assurance can be given that the
projections will be realized).

(t) Since the date hereof there has been no change to the charter or by-laws of
the Borrower that materially adversely affects the rights of the Lenders.

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants.

The Borrower covenants that it will, and, other than in subsections (f) and
(h) below, will cause each Material Subsidiary to, so long as any amount owing
hereunder shall remain unpaid or any Lender shall have any Commitment hereunder,
unless the Majority Lenders shall otherwise consent in writing:

(a) Payment of Taxes, Etc. Pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims that, if unpaid, might become a Lien upon any of
its properties or result in a Material Adverse Change; provided it shall not be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings.

 

45



--------------------------------------------------------------------------------

(b) Performance and Compliance with Other Agreements. Perform and comply with
each of the material provisions of each material indenture, credit agreement,
contract or other agreement by which it is bound, non-performance or
non-compliance with which results in a Material Adverse Change, except material
contracts or other agreements being contested in good faith.

(c) Preservation of Corporate Existence, Conduct of Business, Etc. Preserve and
maintain its corporate existence in the jurisdiction of its incorporation, and
qualify and remain qualified as a foreign corporation in good standing in each
jurisdiction in which such qualification is necessary or desirable in view of
its business and operations or the ownership of its properties, except where the
failure to be so qualified does not result in a Material Adverse Change.

(d) Compliance with Laws, Business and Properties. Comply with the requirements
of all applicable laws (including ERISA and environmental laws), rules,
regulations and orders of any governmental authority, non-compliance with which
results in a Material Adverse Change, except laws, rules, regulations and orders
being contested in good faith. At all times maintain and preserve all property
material to the conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times as currently conducted.

(e) Maintenance of Insurance. Maintain insurance in effect at all times in such
amounts and covering such risks as are usually carried by companies of a similar
size, engaged in similar businesses and owning similar properties in the same
general geographical area in which the Borrower or such Material Subsidiary
operates, either with responsible and reputable insurance companies or
associations, or, in whole or in part, by establishing reserves of one or more
insurance funds, either alone or with other corporations or associations.

(f) Maintenance of Licenses, Permits and Registrations. Maintain, and cause each
of its Subsidiaries to maintain, in effect at all times all material licenses
and permits from, and registrations with, any governmental authority or any
other Person necessary for the operation by the Borrower and its Subsidiaries of
their business as currently conducted.

(g) Books and Records; Inspection Rights. Keep proper books of record and
account in which entries shall be made of all financial transactions and assets
and business of the Borrower and the Material Subsidiaries in accordance with
GAAP. At any reasonable time and from time to time, permit the Administrative
Agent or any Lender or any agents or representatives thereof to examine and take
down in writing any information contained in the

 

46



--------------------------------------------------------------------------------

records and books of account of, and visit the properties of, the Borrower or
any Material Subsidiary and to discuss the affairs, finances and accounts of the
Borrower or any Material Subsidiary with any of their respective officers.

(h) Use of Proceeds. Use the proceeds of Extensions of Credit for (i) the
issuance of Letters of Credit, including to support the Borrower’s power
marketing and trading activities, (ii) working capital purposes, including
capital expenditures, for the Borrower and its Subsidiaries, specifically
excluding use of such proceeds for any Hostile Acquisition, and (iii) as credit
support for the Borrower’s commercial paper and (iii) for general corporate
purposes.

(i) Collateral. Upon the Collateral Trigger Date, grant or cause to be granted
to the Collateral Agent, for the equal and ratable benefit of the Lenders, the
Administrative Agent and the parties to the RBS Credit Agreement, first priority
perfected Liens on substantially all interests of the Borrower and its
Subsidiaries in the assets described on Schedule II, subject to the agreed
security principles set forth on Schedule II, pursuant to customary Security
Documents (including a limited recourse guaranty of the Borrower’s obligations
hereunder and under the RBS Credit Agreement if the applicable Loan Party is not
the Borrower) in form and substance customary for similar financings and
reasonably satisfactory to the Administrative Agent, Collateral Agent and the
Borrower, together with (i) delivery to the Administrative Agent and the
Collateral Agent of customary filings and recordings necessary or desirable to
perfect such Liens, (ii) customary opinions of counsel to the applicable Loan
Parties with respect to the enforceability of the Security Documents, the
creation and perfection of the Liens thereunder and such other matters as the
Administrative Agent and the Collateral Agent may reasonably request, and
(iii) such information relating to the Collateral as the Administrative Agent
and the Collateral Agent may reasonably request.

(j) Ownership of Certain Nuclear Assets. Maintain (i) at least a 50.01%
ownership interest in Constellation Generation, (ii) maintain a 100% ownership
interest in Constellation Generation until the closing of the EDFI Acquisition
and (iii) cause Constellation Generation to maintain ownership of 100% of the
interests it owns on the date hereof in Calvert Cliffs’ Units 1 and 2, Nine Mile
Point Units 1 and 3 and Ginna and the operators thereof.

(k) EDFI Investment. Maintain the proceeds received from the EDFI Investment in
a segregated account and use the proceeds thereof solely to prepay the
Indebtedness issued pursuant to the MEHC Agreement.

(l) EDFI Transaction Documents. Comply in all material respects with all
material covenants applicable to it under the EDFI Transaction Documents.

Section 5.02. Negative Covenants

The Borrower covenants that it will not, nor will it permit any Material
Subsidiary to, so long as any amount owing hereunder shall remain unpaid or any
Lender shall have any Commitment hereunder, without the prior written consent of
the Majority Lenders:

(a) Liens, Etc. Create, incur, assume or suffer to exist any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance, or any
other type of preferential arrangement, upon or with respect to any of its
properties or rights, whether now owned or hereafter acquired, or assign any
right to receive income, services or property (any of the foregoing being
referred to herein as a “Lien”), except that the foregoing restrictions shall
not apply to Liens:

(i) on the property of BGE, at any time that BGE is a Material Subsidiary,
securing an aggregate principal amount of up to $500,000,000 of the obligations
of BGE;

 

47



--------------------------------------------------------------------------------

(ii) for taxes, assessments or governmental charges or levies on property of the
Borrower or any Material Subsidiary if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being contested in
good faith and by appropriate proceedings;

(iii) imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens and
other similar Liens arising in the ordinary course of business;

(iv) arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, or other social security or similar legislation;

(v) to secure the performance of (x) bids, tenders, contracts (other than
contracts for the payment of borrowed money), leases, trading contracts, letters
of credit, surety or similar bonds or other similar obligations made in the
ordinary course of business or (y) reimbursement obligations in respect of
letters of credit issued to support the obligations described in the foregoing
clause (x); provided that, for the avoidance of doubt, Liens (including, without
limitation, rights of set-off) on (i) deposits and (ii) revenues under trading
contracts, in each case in favor of counterparties under such trading contracts
and other obligations incurred in the ordinary course of business (including
trading counterparties, brokerages, clearing houses, utilities, systems
operators and similar entities) shall be permitted and shall be permitted to be
first priority Liens on such collateral;

(vi) arising out of purchase money mortgages or other Liens on property acquired
by the Borrower or any Material Subsidiary in the ordinary course of business to
secure the purchase price of such property or to secure Indebtedness incurred
solely for the purpose of financing the acquisition of any such property to be
subject to such Liens, or Liens existing on any such property at the time of
acquisition, or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount; provided that no such Lien shall exceed the fair
market value of the property acquired (as determined at the time of purchase),
or extend to or cover any property other than the property being acquired, and
no such extension, renewal or replacement shall extend to or cover any property
not theretofore subject to the Lien being extended, renewed or replaced;

(vii) constituting attachment, judgment and other similar Liens arising in
connection with court proceedings to the extent not constituting an Event of
Default under Section 6.01(g);

(viii) constituting easements, restrictions and other similar encumbrances
arising in the ordinary course of business, which in the aggregate do not
materially adversely affect the Borrower’s or any Material Subsidiary’s use of
its properties;

(ix) created pursuant to Section 5.01(i) or created to secure Indebtedness in an
aggregate principal amount not exceeding $1,230,000,000 used to replace or
refinance the RBS Credit Agreement and otherwise containing terms (other than
pricing) taken as a whole not materially more favorable to the providers of such
Indebtedness than the terms of the Credit Documents are to the Lenders;

 

48



--------------------------------------------------------------------------------

(x) created under Section 6.02(b) on the Cash Collateral Account or on cash
collateral accounts established by the Borrower to secure investments and
guarantees; or

(b) Mergers, Etc. Merge or consolidate with any Person, unless:

(i) in the case of any such merger or consolidation involving the Borrower, the
surviving or resulting entity is (A) the Borrower or (B) with the written
consent of all of the Lenders, a Subsidiary of the Borrower; provided that such
Subsidiary of the Borrower expressly assumes in writing all of the obligations
of the Borrower under this Agreement and the other documents executed and
delivered in connection therewith and executes and delivers such other
documents, instruments, certificates and opinions as the Administrative Agent
may reasonably request;

(ii) in the case of any such merger or consolidation involving a Material
Subsidiary, the surviving or resulting entity is a wholly-owned Subsidiary of
the Borrower; and

(iii) immediately after giving effect thereto no Event of Default or Unmatured
Default shall have occurred and be continuing.

(c) Sale of Assets, Etc. Sell, transfer, lease, assign or otherwise convey or
dispose of any common voting shares of BGE or any interests in Constellation
Generation, other than pursuant to the EDFI Acquisition, (x) any Collateral,
except pursuant to the EDFI Put Options, the EDFI Acquisition and other
customary exceptions to be agreed in the Security Documents or (y) any other
assets (whether now owned or hereafter acquired) to an unrelated third party, in
any single or series of transactions, whether or not related, except, in the
case of the assets described in clause (y):

(i) the sale of electricity or natural gas and related and ancillary services,
other commodities, and any other assets in the ordinary course of business;

(ii) the sale or other disposition of obsolete or worn out property and other
assets (including inventory) in the ordinary course of business;

(iii) the sale of any investment in any security with a maturity of less than
one year;

(iv) the abandonment or disposition of patents, trademarks or other intellectual
property that are, in the Borrower’s reasonable judgment, no longer economically
practicable to maintain or useful in the conduct of the business of the seller;

(v) the sale or other disposition of the following assets: all international
assets, all non-core real estate assets, and the investment portfolio of
Constellation Investments, Inc., a Maryland corporation;

(vi) sales or other dispositions of assets not in the ordinary course of
business, the value of which, individually, or in the aggregate, does not exceed
25% of the consolidated assets of the Borrower and its subsidiaries, as
reflected on the then-most-recent quarterly balance sheet, where the value of
the assets being sold or disposed of is the book value of such assets;

 

49



--------------------------------------------------------------------------------

(vii) any disposition of a leasehold interest (in the capacity of lessee) in any
real or personal property in the ordinary course of business;

(viii) any license or sublicense of intellectual property that does not
interfere with the business of the Borrower or any Material Subsidiary;

(ix) the sale or disposition of any asset if such proceeds are redeployed in the
business of the Borrower or its Subsidiaries within 18 months from the date of
such sale or disposition, as the case may be;

(x) any distribution by Constellation Generation of its interest in UniStar
Nuclear Energy, LLC; or

(xi) any transfers or dispositions of assets to the Borrower or any wholly-owned
Material Subsidiary of the Borrower; or

(xii) any sale or other disposition of assets pursuant to the EDFI Acquisition
or the EDFI Put Options.

(d) Plans.

(i) Engage in any “prohibited transaction,” as such term is defined in
Section 4975 of the Code or Section 406 of ERISA (other than transactions that
are exempt by ERISA, its regulations or its administrative exemptions), with
respect to any Plan that results in a Material Adverse Change;

(ii) Incur or permit any ERISA Affiliate of the Borrower to fail to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code) for a
Title IV Plan that results in a Material Adverse Change;

(iii) Terminate, or permit any ERISA Affiliate of the Borrower to terminate, any
Title IV Plan, or permit the occurrence of any event or condition that would
cause a termination by the PBGC of any Title IV Plan that results in a Material
Adverse Change;

(iv) Withdraw or effect a partial withdrawal from or permit any ERISA Affiliate
of the Borrower to withdraw or effect a partial withdrawal from, a Multiemployer
Plan that results in a Material Adverse Change;

(v) Permit any lien upon the property or rights to property of the Borrower or
any ERISA Affiliate of the Borrower under Section 303(k) of ERISA or Section 430
of the Code that results in a Material Adverse Change; or

(vi) Incur any liability under ERISA, the Code or other applicable law in
respect of any Plan maintained for the benefit of employees or former employees
of the Borrower or an ERISA Affiliate of the Borrower (other than liability to
pay benefits, contributions, premiums or expenses when due in the ordinary
course of the operation of such Plan) that results in a Material Adverse Change.

 

50



--------------------------------------------------------------------------------

(e) Nature of Business. Alter the character of its business from that of being
predominantly in the energy business.

(f) EDFI Transaction Documents. Amend, restate, or otherwise modify, or consent
to the departure from, any terms of the EDFI Transaction Documents in a manner
that would be adverse in any material respect to the Lenders without the consent
of the Administrative Agent (such consent not to be unreasonably withheld).
Without limiting the foregoing, the Borrower may modify the EDFI Transaction
Documents in a manner not otherwise prohibited hereunder in order to permit the
EDFI Acquisition to be consummated as a Revised Transaction (as defined in the
EDFI Master Put and Purchase Agreement), provided however, that no such Revised
Transaction shall result in (i) a reduction in the net cash proceeds to be paid
to the Borrower and its Subsidiaries pursuant to the EDFI Transaction Documents
as in effect on the date hereof, (ii) any change in the maturity date, or in the
terms of repayment or redemption, of the Borrower’s Series B Preferred Stock or
any Senior Note (as defined in the Articles Supplementary), in each case, that
would have the effect of reducing the period of time during which the Borrower’s
Series B Preferred Stock or any Senior Note may remain outstanding relative to
those provisions contemplated by the EDFI Transaction Documents as in effect on
the date hereof, (iii) any reduction in the period from the date hereof to the
Termination Date (as defined in the EDFI Stock Purchase Agreement as in effect
on the date) or the Exercise Period (as defined in the EDFI Master Put and
Purchase Agreement as in effect on the date hereof), or (iv) any reduction in
the Reference Ratings and the other rating described in Section 3.01(d) below
the levels described in Section 3.01(d).

(g) Dividends. (i) Increase the amount of the Borrower’s regular quarterly
common stock dividend, (ii) pay or distribute (by means of a dividend or
otherwise) assets (including property or cash) to holders of the Borrower’s
capital stock, in respect of such capital stock, other than (w) distributions
payable solely in stock, (x) the payment of cash or stock dividends on the
Series B Preferred Stock as permitted under the Articles Supplementary,
(y) payment of cash dividends to MEHC on the Series A Preferred Stock and
payment to MEHC of cash in lieu of shares of Borrower’s common stock as required
by Section 7(c) of the Articles Supplementary relating to the Series A Preferred
Stock, in an amount not to exceed $433,000,000, or (z) the payment of the
Borrower’s regular cash dividend in a manner that otherwise complies with the
Articles Supplementary or (iii) engage in a self tender offer, redemption or
share repurchase (whether privately negotiated or open market repurchases) of
the Borrower’s capital stock in an aggregate amount in excess of $100,000,000,
other than as required by the Articles Supplementary, as in effect on the date
hereof.

(h) EDFI Investment and EDFI Facility. (i) Redeem the Borrower’s Series B
Preferred Stock other than pursuant to Section 6 of the Articles Supplementary,
or (ii) terminate the EDFI Facility before the Termination Date (as such term is
defined in the EDFI Facility, as in effect on the date hereof).

 

51



--------------------------------------------------------------------------------

Section 5.03. Reporting Requirements.

The Borrower covenants that it will, so long as any amount owing hereunder shall
remain unpaid or any Lender shall have any Commitment hereunder, unless the
Majority Lenders shall otherwise consent in writing, furnish to each Lender:

(a) as soon as possible and in any event within three Business Days after the
occurrence of each Event of Default and each Unmatured Default continuing on the
date of such statement, the statement of the chief financial officer or
treasurer and assistant secretary of the Borrower setting forth details of such
Event of Default or Unmatured Default and the action that the Borrower proposes
to take with respect thereto;

(b) as soon as practicable and in any event within 60 days after the end of each
quarterly period in each fiscal year, (i) other than for the last quarterly
period, a statement of income and statement of retained earnings and a statement
of changes in financial position of the Borrower and its consolidated
Subsidiaries for such period and (if different) for the period from the
beginning of the current fiscal year to the end of such quarterly period, and a
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such quarterly period, setting forth in each case in comparative form figures
for the corresponding periods in the preceding fiscal year with respect to said
statements and as at the end of such periods with respect to said balance sheet,
all in reasonable detail and certified by a financial officer of the Borrower as
having been prepared in accordance with generally accepted accounting principles
consistently applied, except as stated in such certification, subject to changes
resulting from year-end adjustments; provided that the Borrower may satisfy its
obligation under this subsection (b)(i) by delivering a copy of its report on
Form 10-Q for the applicable quarter and (ii) a certificate of the Borrower, in
the form of Exhibit F, setting forth compliance with the financial covenant in
Section 5.04 hereof and stating that no Event of Default or Unmatured Default
has occurred and is continuing or a statement as to the nature thereof and the
action that the Borrower proposes to take with respect thereto;

(c) as soon as practicable and in any event within 120 days after the end of
each fiscal year, (i) a statement of income and statement of earnings reinvested
and a statement of changes in financial position of the Borrower and its
consolidated Subsidiaries for each year, and a balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such year, setting forth in each
case in comparative form corresponding figures from the preceding annual audit,
all in reasonable detail and reported on to the Borrower by independent public
accountants of recognized standing selected by the Borrower whose report shall
not reflect any scope limitation imposed by the Borrower and who shall have
authorized the Borrower to deliver such report thereof; provided that the
Borrower may satisfy its obligation under this subsection (c) by delivering a
copy of its Form 10-K for the applicable year and (ii) a certificate of the
chief financial officer, or treasurer and assistant secretary of the Borrower
stating that said officer has no knowledge that an Event of Default or an
Unmatured Default applicable to the Borrower has occurred and is continuing or,
if an Event of Default or an Unmatured Default applicable to the Borrower has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower proposes to take with respect thereto;

 

52



--------------------------------------------------------------------------------

(d) as soon as possible and in any event within three Business Days of the
occurrence of a Material Adverse Change, the statement of the chief financial
officer or treasurer and assistant secretary of the Borrower setting forth the
details of such change, the anticipated effects thereof and the action that the
Borrower proposes to take with respect thereto;

(e) promptly and in any event within ten Business Days after receipt thereof by
the Borrower or any ERISA Affiliate of the Borrower, copies of each written
statement or each notice received by the Borrower or its ERISA Affiliate
describing an ERISA Event and the action, if any, that the Borrower or such
ERISA Affiliate has taken and proposes to take with respect thereto;

(f) promptly and in any event within ten Business Days after receipt thereof by
the Borrower or any ERISA Affiliate of the Borrower, copies of each notice from
the PBGC stating its intention to terminate any Title IV Plan or to have a
trustee appointed to administer any such Title IV Plan;

(g) promptly and in any event within ten Business Days after receipt thereof by
the Borrower or any ERISA Affiliate of the Borrower from the sponsor of a
Multiemployer Plan, copies of each notice concerning (i) the imposition of
Withdrawal Liability by any such Multiemployer Plan; provided that such
Withdrawal Liability is at least $25,000,000, (ii) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan; provided that the amount of any resulting liability to the Borrower or any
ERISA Affiliate of the Borrower is at least $25,000,000, or (iii) the amount of
liability incurred, or that may be incurred, by the Borrower or any ERISA
Affiliate of the Borrower in connection with any event described in clause
(i) or (ii); provided that the amount of such liability is at least $25,000,000;

(h) promptly upon request of the Lenders, copies of each Schedule B (actuarial
information) to the annual report (form 5500 Series) with respect to each Title
IV Plan maintained by the Borrower or any of its ERISA Affiliates that have been
filed with the U.S. Department of Labor; and

(i) such other information respecting the business and the financial condition
of the Borrower as any Lender may through the Administrative Agent from time to
time reasonably request.

Section 5.04. Specified Indebtedness to Capitalization.

The ratio of (i) Specified Indebtedness of the Borrower and its Subsidiaries
taken as a whole to (ii) Capitalization of the Borrower and its Subsidiaries
taken as a whole shall at all times be less than or equal to .65 to 1.0.

 

53



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01. Events of Default.

Any of the following events shall constitute an Event of Default (“Event of
Default”) if it occurs and is continuing:

(a) The Borrower shall fail to make (i) any payment of principal of any Advance
when due, or (ii) any payment of interest thereon or any fees or other amounts
payable under this Agreement within 10 Business Days after such interest, fees
or other amounts shall have become due; or

(b) Any representation or warranty or written statement made by any Loan Party
(or any of its officers) in any Credit Document or in any schedule, certificate
or other document delivered pursuant to or in connection with any Credit
Document shall prove to have been incorrect in any material respect when made;
or

(c) The Borrower shall (A) fail to perform or observe the covenants set forth in
Section 5.01, 5.02 or 5.03; provided that (x) in the case of covenants set forth
in Section 5.01(b), (g) and (h) (with the exception of the use of proceeds for
any Hostile Acquisition) such failure shall remain unremedied for 10 days after
written notice thereof given by the Administrative Agent or any Lender to the
Borrower and (y) in the case of covenants set forth in Section 5.01(a), (d),
(e) and (f) such failure shall remain unremedied for 30 days after written
notice thereof given by the Administrative Agent or any Lender to the Borrower
or (B) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained herein on its part to be performed or observed and any such
failure shall remain unremedied for 30 days after written notice thereof given
by the Administrative Agent or any Lender to the Borrower (and, in all cases set
forth herein, if such notice was given by a Lender, to the Administrative
Agent); or

(d) Any Loan Party shall fail to perform or observe in all material respects the
covenants set forth in any Security Document (subject to customary grace periods
to be included in the applicable Security Documents) to which such Loan Party is
a party; or

(e) (i) The Borrower or any of its Material Subsidiaries shall fail to pay any
principal, premium or interest on any Indebtedness having an outstanding
principal amount in excess of $75,000,000 in the aggregate for the Borrower and
its Material Subsidiaries, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness, or (ii) the Borrower or any of its
Material Subsidiaries shall fail to perform or observe any term, covenant or
agreement on its part to be observed under any agreement or instrument relating
to any such Indebtedness, when required to be performed or observed, and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument, if the effect of such failure to perform or observe
is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment or pursuant to any notice of optional redemption with respect
thereto), prior to the stated maturity thereof; or

 

54



--------------------------------------------------------------------------------

(f) The Borrower, any of its Material Subsidiaries or any Material Grantor shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors or shall institute any proceeding or voluntary case
seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property or the Borrower, any of its
Material Subsidiaries or any Material Grantor shall take any corporate action to
authorize any of the actions described in this subsection (f); or

(g) Any proceeding shall be instituted against the Borrower, any of its Material
Subsidiaries or any Material Grantor seeking to adjudicate it as bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and such proceeding shall remain undismissed or unstayed for a
period of 120 days; or

(h) A final judgment or order for the payment of money of at least $75,000,000
shall be rendered against the Borrower or any of its Material Subsidiaries and
such judgment or order shall continue unsatisfied and in effect for a period of
30 consecutive days (excluding therefrom any period during which enforcement of
such judgment or order shall be stayed, whether by pendency of appeal, posting
of adequate security or otherwise); or

(i) Any ERISA Event shall have occurred with respect to a Title IV Plan that
results in a Material Adverse Change, and, 30 days after notice thereof shall
have been given by the Borrower to the Administrative Agent or any Lender, such
ERISA Event shall still exist; or

(j) The Borrower shall own less than 100% of the then outstanding common stock,
membership interests or other equity interests of each Material Subsidiary, free
and clear of any Liens other than Liens permitted under Section 5.02(a),
provided, that (A) the Borrower may dispose of the equity interests in any
Material Subsidiary if the Net Proceeds of such Asset Disposition are applied in
accordance with Section 2.10(c), and (B) the Borrower may transfer its ownership
interests in Constellation Generation pursuant to the EDFI Acquisition; or

(k) This Agreement or any other Credit Document shall fail to be in full force
and effect or any Loan Party shall so assert, or any Security Document, after
delivery hereunder, shall fail to provide a perfected, first priority Lien to
the extent purported to be provided under such Security Document, unless in
accordance with the terms hereof or thereof, in a material portion of the
Collateral, unless due to any action or inaction by the Administrative Agent,
the Collateral Agent or any Lender, or this Agreement or any other Credit
Document shall fail to give the Collateral Agent or the Lenders the rights,
powers and privileges purported to be created thereby; or

 

55



--------------------------------------------------------------------------------

(l) A Change in Control shall have occurred.

Section 6.02. Remedies.

(a) If any Event of Default shall occur and be continuing, then, and in any such
event, (i) the Administrative Agent (A) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances and the LC Banks to issue Letters of
Credit to be terminated, whereupon the same shall immediately terminate; and/or
(B) shall at the request, or may with the consent, of the required creditors
under the Security Documents, by notice to the Borrower, declare the Advances,
all interest thereon and all other amounts payable by the Borrower under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be immediately due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, (ii) any LC Bank may issue a notice
to the Borrower for and in accordance with each outstanding Letter of Credit
providing that such LC Bank’s obligations under each such Letter of Credit shall
terminate on the fifth Business Day following the delivery of such notice, and
(iii) and the Collateral Agent shall at the request, or may with the consent, of
the Majority Lenders, exercise in respect of any or all Collateral, in addition
to the other rights and remedies provided herein, in the Security Documents or
otherwise available to the Collateral Agent, all rights and remedies under
applicable law of a secured party on default. If any Event of Default described
in subsection (f) or (g) of Section 6.01 shall occur and be continuing with
respect to any Loan Party, then (A) the obligation of each Lender to make
Advances and the obligation of the LC Banks to issue Letters of Credit shall
automatically immediately terminate and (B) the Advances, all interest thereon
and all other amounts payable by the Borrower under this Agreement shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

(b) Cash Collateral Account. Notwithstanding anything to the contrary contained
herein, no notice given or declaration made by the Administrative Agent pursuant
to this Section 6.02 shall affect the obligation of the LC Banks to make any
payment under any Letter of Credit in accordance with the terms of such Letter
of Credit; provided, however, that upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall at the
request, or may with the consent, of the Majority Lenders, upon notice to the
Borrower, require the Borrower to deposit with the Administrative Agent an
amount in the cash collateral account (the “Cash Collateral Account”) described
below equal to the aggregate maximum amount available to be drawn under all
Letters of Credit outstanding at such time. Such Cash Collateral Account shall
at all times be free and clear of all rights or claims of third parties. The
Cash Collateral Account shall be maintained with the Administrative Agent in the
name of, and under the sole dominion and control of, the Administrative Agent,
and amounts deposited in the Cash Collateral Account shall bear interest at a
rate equal to the rate generally offered by Wachovia for deposits equal to the
amount deposited by the Borrower in the Cash Collateral Account, for a term to
be determined by the Administrative Agent in its sole discretion. The Borrower
hereby grants to the Administrative Agent for the benefit of the Lenders a Lien
on, and hereby assigns to the Administrative Agent for the benefit of the
Lenders all of its right, title and interest in, the Cash Collateral Account and
all funds from time to time on deposit therein to secure its reimbursement
obligations in respect of Letters of Credit. If any drawings then

 

56



--------------------------------------------------------------------------------

outstanding or thereafter made are not reimbursed in full immediately upon
demand or, in the case of subsequent drawings, upon being made, then, in any
such event, the Administrative Agent may, and, upon the Borrower’s request,
shall, apply the amounts then on deposit in the Cash Collateral Account, in such
priority as the Administrative Agent shall elect, toward the payment in full of
any or all of the Borrower’s obligations hereunder as and when such obligations
shall become due and payable. Upon payment in full, after the termination of the
Letters of Credit, of all such obligations, the Administrative Agent will repay
and reassign to the Borrower any cash then on deposit in the Cash Collateral
Account and the Lien of the Administrative Agent on the Cash Collateral Account
and the funds therein shall automatically terminate.

ARTICLE VII

THE AGENTS

Section 7.01. Authorization and Action.

(a) In order to expedite the transactions contemplated by this Agreement,
Wachovia is hereby appointed to act as Administrative Agent on behalf of the
Lenders. Each of the Lenders hereby irrevocably authorizes the Administrative
Agent to take such actions on behalf of such Lender and to exercise such powers
as are specifically delegated to the Administrative Agent by the terms and
provisions of this Agreement, together with such actions and powers as are
reasonably incidental thereto. The Administrative Agent is hereby expressly
authorized by the Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders all payments of principal of and interest on
the Outstanding Credits and all other amounts due to the Lenders under this
Agreement, and promptly to distribute to each Lender its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders to the
Borrower of any Event of Default of which the Administrative Agent has actual
knowledge acquired in connection with its agency under this Agreement; (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the Borrower pursuant to the Credit Documents as received
by the Administrative Agent and (d) to enter into the Security Documents. The
Administrative Agent shall be deemed to have exercised reasonable care in the
administration and enforcement of this Agreement if it undertakes such
administration and enforcement in a manner substantially equal to that which
Wachovia accords credit facilities similar to the credit facility hereunder for
which it is the sole lender.

(b) In addition, Wachovia is hereby appointed to act as Collateral Agent on
behalf of the Lenders, the Administrative Agent, the LC Banks and the Swingline
Lender (the “Secured Parties”). Each Secured Party hereby irrevocably authorizes
the Collateral Agent to take such actions on behalf of such Secured Party and to
exercise such powers as are specifically delegated to the Collateral Agent by
the terms and provisions of this Agreement and the Security Documents, together
with such actions and powers as are reasonably incidental thereto. The
Collateral Agent is hereby expressly authorized by each Secured Party, without
hereby limiting any implied authority, to enter into the Collateral Documents,
to hold any or all of the Collateral on behalf of the Secured Parties and to
exercise the Secured Parties’ rights in respect of the Collateral at the
direction of the Majority Lenders. Before the Collateral Agent acts of refrains

 

57



--------------------------------------------------------------------------------

from acting, it may, in the absence of instructions from the Majority Lenders,
require an officers’ certificate of the applicable Loan Party and/or an opinion
of counsel satisfactory to the Collateral Agent with respect to the proposed
action or inaction. The Collateral Agent shall not be liable for any action it
takes or omits to take in good faith in reliance on such certificate or opinion.
Whenever in the administration of any Security Document the Collateral shall
deem it necessary or desirable that a matter be proved or established prior to
taking of suffering or omitting to take any act hereunder or thereunder, such
matter (unless other evidence in respect thereof be herein or therein
specifically prescribed) may, in the absence of gross negligence or bad faith on
the part of the Collateral Agent, be deemed to be conclusively proved and
established by an officers’ certificate delivered to the Collateral Agent, and
such certificate, in the absence of gross negligence or bad faith on the part of
the Collateral Agent, shall be full warrant to the Collateral Agent for any
action taken, suffered or omitted to be taken by it under the provisions of any
Security Document upon the faith thereof. The Borrower will pay to the
Collateral Agent all fees for the Collateral Agent’s services as may be
separately agreed in a Fee Letter described in clause (v) of the definition of
such term.

Section 7.02. Agent’s Reliance, Etc.

Neither any Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his or her own gross negligence or willful misconduct, or be responsible for
any statement, warranty or representation in any Credit Document or the contents
of any document delivered in connection therewith, or be required to ascertain
or to make any inquiry concerning the performance or observance by any Loan
Party of any of the terms, conditions, covenants or agreements contained in any
Credit Document. The Agents shall not be responsible to the Lenders for the due
execution, genuineness, validity, enforceability or effectiveness of any Credit
Document or other instruments or agreements. Each Agent may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts. Each Agent may deem and treat the Lender that
makes any Advance as the holder of the indebtedness resulting therefrom for all
purposes hereof until it shall have received notice from such Lender, given as
provided herein, of the transfer thereof. Each Agent shall in all cases be fully
protected in acting, or refraining from acting, in accordance with written
instructions signed by the Majority Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders. Each Agent shall, in the
absence of knowledge to the contrary, be entitled to rely on any instrument or
document believed by it in good faith to be genuine and correct and to have been
signed or sent by the proper person or persons. Neither Agent nor any of its
directors, officers, employees or agents shall have any responsibility to the
Borrower on account of the failure of or delay in performance or breach by any
Lender of any of its obligations under this Agreement or to any Lender on
account of the failure of or delay in performance or breach by any other Lender
or any Loan Party of any of their respective obligations under any Credit
Document or in connection therewith. Each Agent may execute any and all duties
under any Credit Document by or through agents, sub-agents or employees and
shall be entitled to rely upon the advice of legal counsel selected by it with
respect to all matters arising under the Credit Documents and shall not be
liable for any action taken or suffered in good faith by it in accordance with
the advice of such counsel.

 

58



--------------------------------------------------------------------------------

Section 7.03. Discretionary Action.

The Lenders hereby acknowledge that each Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of any Credit Document unless it shall be requested in writing to do so by the
Majority Lenders.

Section 7.04. Successor Agents.

Each Agent may resign at any time by notifying the Lenders and the Borrower.
Upon any such resignation, the Majority Lenders shall have the right to appoint
a successor Agent acceptable to the Borrower. If no successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent,
having a combined capital and surplus of at least $500,000,000 or an Affiliate
of any such bank, and reasonably acceptable to the Borrower, provided that
(i) the Borrower shall be deemed to have accepted the appointment of such
successor Agent if it shall not have objected to such appointment within five
Business Days of notice, sent by overnight courier service, of such appointment
by the retiring Agent and (ii) if no successor shall be appointed by the
retiring Agent then the Lenders shall perform all such duties and obligations
until a successor is appointed and has accepted such appointment. Any
resignation by Wachovia, as Administrative Agent pursuant to this Section shall
also constitute its resignation as Swingline Lender, and any appointment of a
successor Administrative Agent shall also constitute its appointment as
Swingline Lender. Upon the acceptance of any appointment as Agent under this
Agreement by a successor bank, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Agent in its
capacity as Administrative Agent (and Swingline Lender) or Collateral Agent, as
applicable, and the retiring Agent (and Swingline Lender, if applicable) shall
be discharged from its duties and obligations under this Agreement. After any
Agent’s resignation under this Agreement, the provisions of this Article and
Section 8.05 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent or Swingline
Lender, if applicable.

Section 7.05. Agents and Affiliates.

Wachovia and its Affiliates (including, without limitation, Wachovia Capital
Markets LLC) may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any of its Subsidiaries as though such
Wachovia were not an Agent hereunder. With respect to the Extensions of Credit
made and Letters of Credit issued and all obligations owing to Wachovia or such
Person shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not an Agent, and the terms “Lender”
and “Lenders” shall include Wachovia in its individual capacity.

Section 7.06. Indemnification.

Each Lender agrees (i) to reimburse each Agent, on demand, in the amount of its
pro rata share (based on its Commitments hereunder or, if the Commitments shall
have been terminated, the amount of its Outstanding Credits) of any expenses
incurred for the benefit of the Lenders in its role as Agent, including counsel
fees and compensation of agents paid for services rendered

 

59



--------------------------------------------------------------------------------

on behalf of the Lenders, which shall not have been reimbursed by the Borrower
and (ii) to indemnify and hold harmless the Administrative Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against it in any way relating to or arising out of any Credit
Document or any action taken or omitted by it under any Credit Document to the
extent the same shall not have been reimbursed by the Borrower; provided that no
Lender shall be liable to the any Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent or any of its directors, officers, employees or agents.

Section 7.07. Bank Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon any Credit
Document or any related agreement or any document furnished thereunder.

Section 7.08. Relationship with Lenders.

Neither Agent shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, each Agent shall not have and shall not be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any Agent in deciding
to enter into this Agreement, or in taking or not taking any action hereunder.

Section 7.09. Arrangers.

Neither of Wachovia Capital Markets, LLC, Banc of America Securities LLC nor
Citigroup Global Markets Inc. by virtue of their designation as “Co-Lead
Arrangers and Co-Book Managers” with respect to this Agreement, shall have any
duties under any Credit Document.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Notices.

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
telecopy, as follows:

(a) if to the Borrower, Constellation Energy Group, 750 E. Pratt Street,
Baltimore, Maryland 21202, Attention: Jonathan W. Thayer, Chief Financial
Officer and Senior Vice President, and Charles A. Berardesco, Senior Vice
President and General Counsel;

 

60



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, the Collateral Agent or Wachovia, as LC
Bank, to Brian Grinde, Wachovia Bank, National Association, 201 S. College
Street, Charlotte, North Carolina 28288, Fax: 704-383-0288; and

(c) if to an initial Lender, to it at its Domestic Lending Office specified
opposite its name on Schedule I hereto, and if to any other Lender, to it at its
Domestic Lending Office specified in the Lender Assignment and Acceptance
pursuant to which it became a Lender.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic/soft medium to such party and received during the normal
business hours of such party as provided in this Section or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section. If such notices and communications are received during the normal
business hours of such party, receipt shall be deemed to have been given upon
the opening of the recipient’s next Business Day.

Section 8.02. Survival of Agreement.

All covenants, agreements, representations and warranties made by the Borrower
in this Agreement and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the Lenders and shall survive the making by the
Lenders and the LC Bank of all Extensions of Credit regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any
Outstanding Credit or any fee or any other amount payable under this Agreement
is outstanding and unpaid or the Commitments have not been terminated.

Section 8.03. Binding Effect.

Upon the Effective Date, this Agreement shall have received copies hereof
(telecopied or otherwise) which, when taken together, bear the signature of each
Lender, and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Lenders and the Agents, the LC Banks and the Swingline Lenders and
their respective successors and assigns, except that the Borrower shall not have
the right to assign or delegate any rights or obligations hereunder or any
interest herein without the prior consent of all the Lenders, except as a
consequence of a transaction expressly permitted under Section 5.02(b).

Section 8.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of any party that are
contained in this Agreement shall bind and inure to the benefit of its
successors and assigns.

 

61



--------------------------------------------------------------------------------

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Extensions of Credit at the time owing to it
under such Commitment); provided, however, that (i) the consent of the Borrower
and the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required unless such assignment is to a Lender, an Affiliate
of a Lender, an Approved Fund that is an Eligible Assignee or a Federal Reserve
Bank, (ii) the consent of the LC Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), (iii) the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the revolving facility, (iv) the
consent of the Borrower is not required upon the occurrence and during the
continuation of an Event of Default, (v) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of such Trade Date) shall be in a minimum amount of the lesser of
the amount of such Lender’s then remaining Commitment and $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, unless otherwise agreed by
the Borrower and Administrative Agent (which agreement shall not be unreasonably
withheld), provided, however that in the case of an assignment (A) of the entire
remaining amount of the Lender’s Commitment and the Outstanding Credits at the
time owing to it or (B) to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned, (vi) each such assignment shall be of
a constant, and not a varying, percentage of all the assigning Lender’s rights
and obligations under this Agreement, (vii) no such assignment shall be made to
the Borrower, any of the Borrower’s Affiliates or Subsidiaries or to a natural
person, and (viii) the parties to each such assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, and the assignor or
assignee under each such assignment shall pay to the Administrative Agent an
administrative fee of $3,500. Upon acceptance and recording pursuant to
Section 8.04(e), from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five Business Days after
the execution thereof unless otherwise agreed by the Administrative Agent (the
Borrower to be given reasonable notice of any shorter period), (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party to
this Agreement (but shall continue to be entitled to the benefits of Sections
2.12 and 8.05 afforded to such Lender prior to its assignment as well as to any
fees accrued for its account hereunder and not yet paid)). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with provision (b)(viii) of this Section shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and

 

62



--------------------------------------------------------------------------------

beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, (ii) except as set forth in (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant thereto or the financial condition of the Borrower
or the performance or observance by the Borrower of any obligations under this
Agreement or any other instrument or document furnished pursuant thereto;
(iii) such assignor and such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received copies of this Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.03 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(d) The Administrative Agent shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and the
principal amount of Outstanding Credits owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each party hereto, at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in subsection (b) above and, if required, the written consent of the
Borrower, the Administrative Agent to such assignment, the Administrative Agent
shall (i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register.

(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or entities (other than the
Borrower, the Borrower’s Affiliates, the Borrower’s Subsidiaries or any natural
person) in all or a portion of its rights and/or obligations under this
Agreement (including all or a portion of its Commitment and the Outstanding
Credits owing to it); provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties to this Agreement for the performance of
such obligations, (iii) each participating bank or other entity shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.12 and 8.05 and of the tax provision contained in Section 2.17 to the same
extent as if

 

63



--------------------------------------------------------------------------------

it were the selling Lender (and limited to the amount that could have been
claimed by the selling Lender had it continued to hold the interest of such
participating bank or other entity, unless the sale of the participation is made
with the Borrower’s prior written consent), except that all claims made pursuant
to such Sections shall be made through such selling Lender, (iv) if a
participant would be a Non-U.S. Payee if it were a Lender, such participant
shall not be entitled to the benefits of Section 2.17 unless the Borrower is
notified of the participation sold to such participant and such participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(f) as
though it were a Lender, and (v) the Borrower, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such selling
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Loan Parties under this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers (x) decreasing any fees payable hereunder
or the amount of principal of, or the rate at which interest is payable on, the
Outstanding Credits, (y) extending any principal payment date or date fixed for
the payment of interest on the Outstanding Credits or (z) extending the
Commitments). Such participations shall not create any “security” (as the word
“security” is defined under the Securities Act of 1933, as amended) of the
Borrower.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of any such information.

(h) Any Lender may at any time pledge all or any portion of its rights under
this Agreement to a Federal Reserve Bank; provided that no such pledge shall
release any Lender from its obligations hereunder or substitute any such Bank
for such Lender as a party hereto. In order to facilitate such an assignment to
a Federal Reserve Bank, the Borrower shall, at the request of the assigning
Lender, duly execute and deliver to the assigning Lender a promissory note or
notes evidencing the Advances made to the Borrower by the assigning Lender
hereunder.

Section 8.05. Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable out-of-pocket expenses incurred by
the Administrative Agent in connection with entering into this Agreement and the
other Credit Documents and in connection with any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions hereby
contemplated are consummated), or incurred by the Administrative Agent or any
Lender in connection with the enforcement of their rights in connection with the
Credit Documents or in connection with the Extensions of Credit made hereunder,
including the reasonable fees and disbursements of counsel for the
Administrative Agent and, in the case of enforcement following an Event of
Default, counsel for the Lenders.

(b) The Borrower agrees to indemnify each Lender against any loss, calculated in
accordance with the next sentence, or reasonable expense that such Lender may
sustain or incur as a consequence of (i) any failure by the Borrower to borrow
or to Convert any Advance

 

64



--------------------------------------------------------------------------------

hereunder (including as a result of the Borrower’s failure to fulfill any of the
applicable conditions set forth in Article III) after irrevocable notice of such
borrowing or Conversion has been given pursuant to Section 2.03, (ii) any
payment, prepayment or Conversion, or assignment of a Eurodollar Advance, LMIR
Advance or Base Rate Advance of the Borrower required by any other provision of
this Agreement or otherwise made or deemed made on a date other than the last
day of the Interest Period, if any, applicable thereto, or (iii) any default in
payment or prepayment of the principal amount of any Outstanding Credit or any
part thereof or interest accrued thereon, as and when due and payable (at the
due date thereof, whether by scheduled maturity or otherwise) or (iv) the
occurrence of any Event of Default, including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred by such
Lender in liquidating or employing deposits from third parties, or with respect
to commitments made or obligations undertaken with third parties, to effect or
maintain any Advance hereunder or any part thereof as a Eurodollar Advance, LMIR
Advance or a Base Rate Advance. Such loss shall include an amount equal to the
excess, if any, as reasonably determined by such Lender, of (i) its cost of
obtaining the funds for the Advance being paid, prepaid, Converted or not
borrowed (assumed to be, as applicable, the Eurodollar Rate or the Base Rate
applicable thereto) for the period from the date of such payment, prepayment or
failure to borrow or Convert to the last day of the Interest Period for such
Extension of Credit (or, in the case of a failure to borrow or Convert the
Interest Period for such Extension of Credit that would have commenced on the
date of such failure) over (ii) the amount of interest (as reasonably determined
by such Lender) that would be realized by such Lender in re-employing the funds
so paid, prepaid or not borrowed or Converted for such period or Interest
Period, as the case may be.

(c) The Borrower agrees to indemnify the Administrative Agent, each Lender, each
of their Affiliates (including, in the case of Wachovia, Wachovia Capital
Markets LLC) and the directors, officers, employees, advisors, attorneys-in-fact
and agents of the foregoing (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related costs and expenses, including reasonable
counsel fees and expenses, incurred by any Indemnitee arising out of (i) the
consummation of the transactions contemplated by this Agreement, (ii) the use of
the proceeds of the Extensions of Credit, (iii) any documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution and delivery of this Agreement, (iv) the utilization, storage,
disposal, treatment, generation, transportation, release or ownership of any
Hazardous Substance (A) at, upon, or under any property of the Borrower or any
of its Affiliates or (B) by or on behalf of the Borrower or any of its
Affiliates at any time and in any place, or (v) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, including any of the foregoing arising from the
negligence, whether sole or concurrent, on the part of any Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a final judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee;
provided, further, that the Borrower agrees that it will not, nor will it permit
any Subsidiary to, without the prior written consent of each Indemnitee (such
consent not to be unreasonably withheld), settle, compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification could be sought under the
indemnification provisions of this Section 8.05(c) (whether or not any
Indemnitee is an actual or potential party to such claim, action, suit or
proceeding), if such settlement, compromise or consent includes any

 

65



--------------------------------------------------------------------------------

statement as to an admission of fault, culpability or failure to act by or on
behalf of any Indemnitee or involves any payment of money or other value by any
Indemnitee or any injunctive relief or factual findings or stipulations binding
on any Indemnitee.

(d) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the termination of the
Commitments, the repayment of any of the Outstanding Credits, the invalidity or
unenforceability of any term or provision of this Agreement or any investigation
made by or on behalf of the Administrative Agent or any Lender. All amounts due
under this Section shall be payable on written demand therefor.

(e) Three Business Days prior to the date on which any amount or amounts due
under this Section are payable in accordance with a demand from a Lender or the
Administrative Agent for such amount or amounts, such Lender or the
Administrative Agent will cause to be delivered to the Borrower a certificate,
which shall be conclusive absent manifest error, setting forth any amount or
amounts that such person is entitled to receive pursuant to subsection (b) of
this Section and containing an explanation in reasonable detail of the manner in
which such amount or amounts shall have been determined.

Section 8.06. Right of Setoff.

If (i) an Event of Default shall have occurred and be continuing and (ii) the
request shall have been made or the consent granted by the Majority Lenders as
specified by Section 6.02 to authorize the Administrative Agent to declare the
Extensions of Credit of the Borrower due and payable pursuant to the provisions
of Section 6.02, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower, irrespective of whether or not such Lender shall have made any
demand under this Agreement, and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 8.07. Applicable Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

Section 8.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent or any Lender in exercising
any power or right under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure therefrom shall in any event be effective
unless the same shall be permitted by

 

66



--------------------------------------------------------------------------------

subsection (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower or any Subsidiary in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

(b) No provision of this Agreement may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Administrative Agent with the consent of the Majority Lenders; provided,
however, that no such agreement shall (i) decrease the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any interest on any Outstanding Credit, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Outstanding
Credit, without the prior written consent of each Lender affected thereby,
(ii) increase the Commitment of any Lender, decrease the fees owing to any
Lender or postpone the payment of any fee owing to any Lender without the prior
written consent of such Lender, (iii) amend, waive or modify the provisions of
Section 2.14, Section 2.15 or Section 8.04(h), the provisions of this Section or
the definition of the “Majority Lenders”, without the prior written consent of
each Lender, (iv) release or permit the transfer of the obligations of the
Borrower hereunder without the prior written consent of each Lender, except as
permitted by Section 5.02(b) or (v) change the definition of LC Committed Amount
without the prior written consent of the LC Bank (which consent shall not be
unreasonably withheld); provided further, however, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the LC Bank hereunder without the prior written consent of the
Administrative Agent or the LC Bank, as the case may be, provided, further that
this Agreement may be amended and restated without the consent of any Lender,
any LC Bank, or the Administrative Agent if, upon giving effect to such
amendment and restatement, such Lender, LC Bank or the Administrative Agent, as
the case may be, shall no longer be a party to this Agreement (as so amended and
restated) or have any Commitment or other obligation hereunder and shall have
been paid in full all amounts payable hereunder to such Lender, such LC Bank or
the Administrative Agent, as the case may be. Each Lender shall be bound by any
waiver, amendment or modification authorized by this Section and any consent by
any Lender pursuant to this Section shall bind any assignee of its rights and
interests hereunder.

Section 8.09. ENTIRE AGREEMENT.

THIS AGREEMENT (INCLUDING THE SCHEDULES AND EXHIBITS HERETO), THE NOTES, THE
LETTERS OF CREDIT AND THE FEE LETTER (COLLECTIVELY, THE “AGREEMENT DOCUMENTS”)
REPRESENT THE ENTIRE CONTRACT AMONG THE PARTIES RELATIVE TO THE SUBJECT MATTER
HEREOF AND THEREOF. ANY PREVIOUS AGREEMENT, WHETHER WRITTEN OR ORAL, AMONG THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF OR THEREOF IS SUPERSEDED BY
THE AGREEMENT DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NOTHING IN THIS AGREEMENT OR THE FEE LETTERS, EXPRESSED OR IMPLIED, IS
INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO AND THERETO ANY
RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THE AGREEMENT
DOCUMENTS.

 

67



--------------------------------------------------------------------------------

Section 8.10. Severability.

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 8.11. Counterparts/Telecopy.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 8.03. Delivery
of executed counterparts by telecopy shall be effective as an original and shall
constitute a representation that an original shall be delivered.

Section 8.12. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 8.13. Jurisdiction; Venue; Waiver of Jury Trial.

(a) The Borrower, the Administrative Agent and each Lender hereby irrevocably
and unconditionally submits to the nonexclusive jurisdiction of any Federal
court, to the extent permitted by law, of the United States of America sitting
in the borough of Manhattan in New York City or, if such Federal court is not
available due to lack of jurisdiction, any New York State court sitting in the
borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Federal Court, to the extent
permitted by law, or in such New York State court. The Borrower, the
Administrative Agent and each Lender each agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to the foregoing and to subsection (b) below, nothing in this Agreement
shall affect any right that any party thereto may otherwise have to bring any
action or proceeding relating to this Agreement against any other party thereto
in the courts of any jurisdiction.

(b) The Borrower and each Lender each hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or thereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State or Federal court. The Borrower and each Lender each hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

68



--------------------------------------------------------------------------------

(c) THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH LC BANK EACH
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS AGREEMENT, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE
BORROWER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT,
THE LENDERS, THE LC BANKS AND THE BORROWER ENTERING INTO THIS AGREEMENT.

Section 8.14. Confidentiality.

(a) Each Lender shall hold in confidence all non-public, confidential or
proprietary information, memoranda, or extracts furnished to such Lender
(directly or through the Administrative Agent) by the Borrower under this
Agreement or in connection with the negotiation thereof; provided that such
Lender may disclose any such information, memoranda or extracts (i) (A) to its
directors, officers, employees, agents, auditors, attorneys, consultants and
advisors and, (B) to the extent necessary for the administration of this
Agreement, to its Affiliates and the directors, officers and employees of its
Affiliates, (ii) to any regulatory or supervisory authority having authority to
examine such Lender or such Lender’s Affiliates, (iii) as required by any legal
or governmental process or otherwise by law (with such Lender providing details,
to the extent permitted by law, to the Borrower of the information, memoranda or
extracts disclosed pursuant to this clause (iii)), (iv) to any Person to which
such Lender sells or proposes to sell an assignment or a participation in its
Outstanding Credits hereunder, if such other Person agrees for the benefit of
the Borrower to comply with the provisions of this Section and (v) to the extent
that such information, memoranda or extracts shall be publicly available or
shall have become known to such Lender independently of any disclosure by the
Borrower under this Agreement or in connection with the negotiation thereof. Any
Lender disclosing information, memoranda or extracts pursuant to clause (i) or
(iv) of this Section 8.14 will take reasonable steps to ensure that the persons
receiving such information, memoranda or extracts pursuant to such Sections will
hold the same in confidence in accordance with this Section 8.14. To the extent
possible, any Lender disclosing information, memoranda or extracts pursuant to
clause (ii) or (iii) of this Section 8.14 will take reasonable steps to ensure
that the persons receiving such information, memoranda or extracts pursuant to
such Sections will hold the same in confidence in accordance with this
Section 8.14.

(b) Notwithstanding the foregoing, any Lender may disclose the provisions of
this Agreement and the amounts, maturities and interest rates of its Outstanding
Credits to any purchaser or potential purchaser of such Lender’s interest in any
Outstanding Credits. Notwithstanding anything to the contrary in this Agreement,
each party hereto shall not be limited from disclosing the US tax treatment or
US tax structure of the transactions contemplated by this Agreement. Each Lender
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

69



--------------------------------------------------------------------------------

Section 8.15. EDFI Transactions.

The Lenders confirm and agree that the consummation of the EDFI Transactions
subject to the terms and conditions hereof (i) are permitted under this
Agreement and the other Credit Documents, (ii) do not constitute an Unmatured
Default and (iii) do not constitute a Prepayment Event. The Lenders further
agree that the Collateral and related guaranties, if applicable, will be
released from the Liens of the Security Documents upon the sale of such
Collateral pursuant to the EDFI Put Options or the EDFI Acquisition.

[Signatures to Follow]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CONSTELLATION ENERGY GROUP, INC.,

as Borrower

By  

/s/  Jonathan W. Thayer

Name:   Jonathan W. Thayer Title:   Senior Vice President and Chief Financial
Officer

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-1



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By  

/s/  Frederick W. Price

Name:   Frederick W. Price Title:   Managing Director

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-2



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Lender

By  

/s/  Frederick W. Price

Name:   Frederick W. Price Title:   Managing Director

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-3



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Collateral Agent

By  

/s/  Frederick W. Price

Name:   Frederick W. Price Title:   Managing Director

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-4



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By  

/s/  J. Nicholas McKee

Name:   J. Nicholas McKee Title:   Vice President and Managing Director

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-5



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By  

/s/  Patrick N. Martin

Name:   Patrick N. Martin Title:   Vice President

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-6



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By  

 

Name:   Title:  

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-7



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as Lender

By  

/s/  Grant Matthews

Name:   Grant Matthews Title:   Managing Director

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-8



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By  

/s/  Denis O’Meara

Name:   Denis O’Meara Title:   Managing Director By  

/s/  Ravina Advani

Name:   Ravina Advani Title:   Vice President

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-9



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Lender

By  

/s/  James Morgan

Name:   James Morgan Title:   Managing Director

 

By  

/s/  Rianka Mohan

Name:   Rianka Mohan Title:   Vice President

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-10



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Lender

By  

/s/  Marcus Tarkington

Name:   Marcus Tarkington Title:   Director By  

/s/  Rainer Meier

Name:   Rainer Meier Title:   Vice President

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-11



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By  

/s/  Juan J. Javellana

Name:   Juan J. Javellana Title:   Vice President

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-12



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as Lender By  

/s/  Melissa James

Name:   Melissa James Title:   Authorized Signatory

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-13



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION, as Lender By  

 

Name:   Title:  

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-14



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender By  

 

Name:   Title:  

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-15



--------------------------------------------------------------------------------

CALYON, NEW YORK BRANCH, as Lender By  

/s/  Sharada Manne

Name:   Sharada Manne Title:   Director By  

/s/  Michael D. Willis

Name:   Michael D. Willis Title:   Director

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-16



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA, as Lender By  

/s/  David Millett

Name:   David Millett Title:   Vice President

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-17



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By  

/s/  Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By  

/s/  Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-18



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as Lender By  

 

Name:   Title:  

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-19



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB,

as Lender

By  

 

Name:   Title:  

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-20



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as Lender

By  

 

Name:   Title:  

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-21



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.,

as Lender

By  

 

Name:   Title:  

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-22



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Lender

By  

 

Name:   Title:  

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-23



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as Lender By  

/s/  R. Scott Donaldson

Name:   R. Scott Donaldson Title:   Director By  

/s/  Todd Vaubel

Name:   Todd Vaubel Title:   Vice President

 

Signature Page to Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

S-24



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS AND COMMITMENTS

Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

Name of Lender

  

Commitment

  

Domestic Lending Office

  

Eurodollar Lending Office

Wachovia Bank, N.A.    $305,000,000   

301 South College Street, 6th Floor

Charlotte, NC 28288

Attn: Rick Price

   Same as Domestic Lending Office Bank of America, N.A.    $305,000,000   

901 Main Street

TX1-492-14-12

Dallas, TX 75202-3714

Attn: Jackie Archuleta

Tel: 214-209-2135

Fax: 214-290-8372

Email: Jacqueline.archuleta@bankofamerica.com

   Same as Domestic Lending Office Citibank, N.A.    $305,000,000   

Two Penns Way, Ste. 200

New Caste, DE 19720

Attn: Bank Loan Syndications

   Same as Domestic Lending Office Barclays Bank PLC    $225,000,000   

200 Park Avenue

4th Floor

New York, NY 10166

Attn: Patrizia Calabro

Tel: 212-412-1941

Fax: 212-412-7511

Email: patrizia.calabro@barcap.com

   Same as Domestic Lending Office The Royal Bank of Scotland PLC   
$225,000,000   

101 Park Avenue

12th Floor

New York, NY 10178

   Same as Domestic Lending Office BNP Paribas    $225,000,000   

919 Third Avenue

New York, New York 10022

   Same as Domestic Lending Office Credit Suisse, Cayman Islands Branch   
$225,000,000   

Eleven Madison Avenue

New York, NY 10010

Attn: Sarah Wu

Tel: 212-325-5813

Fax: 212-325-8321

   Same as Domestic Lending Office



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch    $225,000,000   

90 Hudson St., Floor 1

Jersey City, NJ 07302

Attn: Ann-Renee Denora/Joe Cusmai

Tel: 201-593-2121/-2202

Fax: 201-593-2313

Email: ann-renee.denora@db.com/

joe.cusmai@db.com

   Same as Domestic Lending Office JPMorgan Chase Bank, N.A.    $225,000,000   

JPMorgan Chase Bank, N.A.

JPMorgan Loan Services

1111 Fannin Street, 10th Floor

Houston, TX 77002

Attn: Dilip Saha

Phone: 713-374-6096

Fax: 713-750-2932

Email: Dilip.K.Saha@jpmchase.com

   Same as Domestic Lending Office Morgan Stanley Bank    $225,000,000   

1633 Broadway, 25th Floor

New York, NY 10019

Attn: Larry Benison/Min Jo

Tel: 212-537-1439/-1381

Fax: 212-537-1867/-1866

Email: Larry.Benison@morganstanley.com/ Min.Jo@morganstanley.com

   Same as Domestic Lending Office William Street Commitment Corporation   
$225,000,000   

85 Broad Street, 6th Floor

New York, NY 10004

   Same as Domestic Lending Office The Bank of Nova Scotia    $225,000,000   

1 Liberty Plaza

New York, NY 10006

Attn: Pier Griffith

Tel: 212-225-5084

Fax: 212-225-5145

Email: pier_griffith@scotiacapital.com

   Same as Domestic Lending Office Calyon, New York Branch    $150,000,000   

1301 Avenue of the Americas

New York, New York 10019

Attn: Gener David

Phone: 212-261-7741

Fax: 917-849-5440

E-Mail: gener.david@us.calyon.com

   Same as Domestic Lending Office Merrill Lynch Bank USA    $150,000,000   

15 West South Temple, Suite 300

Salt Lake City, Utah 84101

   Same as Domestic Lending Office UBS Loan Finance LLC    $150,000,000   

677 Washington Boulevard

Stamford, CT 06901

   Same as Domestic Lending Office

 

I-2



--------------------------------------------------------------------------------

Manufacturers and Traders Trust Company    $115,000,000   

M&T Center

One Fountain Plaza

Buffalo, NY 14204

Attn: Melissa McCaffery

Tel: 716-848-3575

Fax: 716-848-7881

   Same as Domestic Lending Office Lehman Brothers Bank, FSB    $110,000,000   

745 Seventh Avenue, 16th Floor

New York, NY 10019

Attn: Michael Herr

Tel: 212-526-6560

Fax: 212-520-0450

   Same as Domestic Lending Office Sumitomo Mitsui Banking Corporation   
$100,000,000   

13-5611820

277 Park Avenue

New York, NY 10172

Attn: Leesha Thomas

Phone: 212-224-4382

Fax: 212-224-5197

   Same as Domestic Lending Office Union Bank of California, N.A.    $85,000,000
  

601 Potrero Grande Drive

Monterey Park, CA 91754

   Same as Domestic Lending Office PNC Bank, National Association    $35,000,000
  

500 First Avenue

Pittsburgh, PA 15219

   Same as Domestic Lending Office ABN AMRO Bank N.V.    $15,000,000   

540 West Madison Street, Suite 2621

Chicago, Illinois 60661

   Same as Domestic Lending Office

AGGREGATE

COMMITMENTS:

         $3,850,000,000

 

I-3



--------------------------------------------------------------------------------

SCHEDULE II

COLLATERAL ASSETS

(a) In the case of each generating plant listed below that is a wholly-owned
Subsidiary of the Borrower, substantially all real and personal property and
substantially all other assets, rights and interests, including, without
limitation, machinery, equipment, inventory, furniture, permits, material
contracts and leases, books and records, prepaid expenses, emission allowances,
intellectual property and licenses, used in connection with the following
generating plants, and all equity interests in each special purpose entity that
owns or holds such property and assets, in each case owned by the Borrower or
any of its wholly-owned Subsidiaries, subject to such exceptions as are agreed
by the Borrower and the Administrative Agent. In the case of each generating
plant listed below that is not a wholly-owned Subsidiary of the Borrower, the
only security requirement shall be a pledge of the equity interests in each
special purpose entity that owns or holds such property and assets that is owned
by the Borrower or any of its wholly owned Subsidiaries.

Notwithstanding anything to the contrary, the collateral shall exclude the
following: (i) motor vehicles and other assets subject to certificates of title,
(ii) pledges and security interests prohibited or (to the extent) limited by law
or contractual provisions (including permitted liens, leases and licenses) or
would otherwise result in termination or any forfeiture under any contract, or
would result in adverse tax consequences (other than prohibitions overridden by
the UCC), (iii) assets requiring perfection through control agreements (e.g., to
the extent required in the relevant jurisdiction for deposit accounts,
investment property, etc.), (iv) equity interests in joint ventures, to the
extent a pledge thereof would violate or require the consent of a counterparty
under the relevant joint venture arrangements, (v) business interruption
insurance proceeds, and (vi) those properties and assets as to which the
Administrative Agent reasonably determines that the costs of obtaining such
security interest or perfection thereof are excessive in relation to the
practical benefit to the Lenders of the security interest to be afforded
thereby. The foregoing described in clauses (i) through (vi) are, collectively,
the “Excluded Assets”.

In addition, the requirements of the Borrower to provide the collateral
described in this Schedule II shall be subject to the following agreed security
principles:

(a) The security documents should not operate so as to prevent transactions
which are permitted under the Credit Agreement or to require additional consents
or authorizations;

(b) The security documents will permit disposals of assets where such disposal
is permitted under the Credit Agreement and will include assurances for the
Collateral Agent to do all things reasonably requested to release security in
respect of the assets the subject of such disposal; and

(c) The Administrative Agent will work with the Borrower to minimize the cost to
the Borrower and the other Loan Parties granting the security and shall ensure
that in all events the costs are not disproportionate to the benefit to be
obtained by the Lenders.

(d) In no event shall any Loan Party be obligated to grant a security interest
in, any of such Loan Party’s rights or interests in or under, any license,
contract, permit, intellectual



--------------------------------------------------------------------------------

property, instrument, security or franchise to which such Loan Party is a party
or any of its rights or interests thereunder to the extent that such a grant
would, under the terms of such license, contract, permit, intellectual property,
instrument, security or franchise, result in a breach of the terms of, or
constitute a default under, such license, contract, permit, instrument, security
or franchise.

Brandon Shores

Wagner 2&3

Herbert Wagner Oil

PJM-South CTs

Gould Street - Riverside

Rio Bravo Jasmin

Rio Bravo Poso

Rio Bravo Rocklin & Chinese Station

Rio Bravo Fresno

SEGS IV, V, VI

Mammoth Pacific 1, 2, 3

Malacha

Soda Lake 1 and 2

PLES 1

Fontana/Visalia Solar

Handsome Lake

Perryman 51

ACE Cogeneration

Panther Creek / Colver Power

Sunnyside Cogeneration

Keystone

 

II-2



--------------------------------------------------------------------------------

Conemaugh

C.P. Crane

Safe Harbor

West Valley

Alberta

2. All membership interests in Constellation Generation owned directly or
indirectly by the Borrower

 

II-3



--------------------------------------------------------------------------------

SCHEDULE III

EDFI TRANSACTION DOCUMENTS

Constellation Energy Group, Inc.

Second Amended and Restated Credit Agreement

 

1. EDFI Master Put and Purchase Agreement

 

2. EDFI Stock Purchase Agreement

 

3. Form of Asset Purchase Agreement, by and between [Constellation Entity], as
Seller and [EDF Development Inc.], as Purchaser, in the form delivered pursuant
to Section 3.01

 

4. Articles Supplementary

 

5. Payment Guaranty, dated as of December 17, 2008, made by EDFI, as Guarantor,
in favor of the Borrower

 

6. Amended and Restated Investor Agreement, dated as of December 17, 2008,
amending and restating the Investor Agreement, dated as of July 20, 2007, by and
between EDFI and the Borrower

 

7. Investor Rights Agreement, dated as of December 17, 2008, by and between the
Borrower, as the Company, and EDF Development Inc., as the Investor

 

8. Form of Senior Promissory Note issued by Constellation Energy Group, Inc. to
an Initial Holder, in the form delivered pursuant to Section 3.01

 

9. Form of Second Amended and Restated Operating Agreement of Constellation
Generation, dated as of December 17, 2008, in the form delivered pursuant to
Section 3.01.

 

10. Documents evidencing the EDFI Facility



--------------------------------------------------------------------------------

EXHIBIT A

Form of Assignment and Acceptance

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December 17, 2008 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among CONSTELLATION ENERGY GROUP, INC., a
Maryland corporation (the “Borrower”), the lenders listed in Schedule I thereto
(together with their successors and assigns, the “Lenders”), WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”) and as LC Bank, and Wachovia, as collateral agent
thereunder. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), (i) the interest described in Schedule 1 hereto in and
to the Assignor’s interests, rights and obligations under the Credit Agreement
and any other documents or instruments delivered pursuant thereto, in a
principal amount as set forth on Schedule 1 hereto and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor against any Person whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby; (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any Credit Document and (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document furnished pursuant
thereto or any collateral thereunder; (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other obligor or the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other obligor of any of



--------------------------------------------------------------------------------

their respective obligations under the Credit Agreement or any other Credit
Document or any other instrument or document furnished pursuant hereto or
thereto; and (d) attaches any Notes held by it evidencing the Assigned Interest
and (i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes for a new Note or Notes payable to the Assignee and
(ii) if the Assignor has retained any interest under the Credit Agreement,
requests that the Administrative Agent exchange the attached Notes for a new
Note or Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).

3. The Assignee represents and warrants that (a) it has power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement; (b) it meets all the requirements to be an
assignee under Section 8.04(b)(i) and (iv) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 8.04(b)(i) of the Credit
Agreement; (c) it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered pursuant to Section 5.03 thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance; (d) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type; (e) if it is a Non-U.S. Payee,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such Assignee; (f) it will, independently and without reliance
upon the Assignor, the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto; (g) it appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (h) it will be bound by
the provisions of the Credit Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of
execution of this Assignment and Acceptance).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to

 

A-2



--------------------------------------------------------------------------------

the Effective Date] [to the Assignee whether such amounts have accrued prior to
the Effective Date or accrue subsequent to the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.]

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other
Credit Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent of the interest assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

The Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

A-3



--------------------------------------------------------------------------------

Schedule 1

to Exhibit A

Schedule 1

to Assignment and Acceptance

Name of Assignor:                                         

Name of Assignee:                                         

Effective Date of Assignment:                                         

[Trade Date:                                         ] 1

 

Principal

Amount Assigned

  

Commitment

Percentage Assigned

$                     

           /            %

 

 

   

 

[Name of Assignee]:     [Name of Assignor]: By  

 

    By  

 

Name:       Name:   Title:       Title:  

Accepted:

WACHOVIA BANK, NATIONAL

ASSOCIATION, as

Administrative Agent

   

Consented to:

CONSTELLATION ENERGY GROUP, INC.

By  

 

    By  

 

Name:       Name:   Title:       Title:  

 

1

To be completed if the Assignor(s) and the Assignee(s) intend that the Principal
Amount Assigned is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Borrowing Request

Wachovia Bank, National Association, as

administrative agent for the lenders parties

to the Credit Agreement referred to below

191 Peachtree St.

Atlanta, Georgia 30303

Attention: Loan Administration

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of December 17, 2008 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CONSTELLATION ENERGY GROUP,
INC., a Maryland corporation (the “Borrower”), the lenders listed in Schedule I
thereto (together with their successors and assigns, the “Lenders”), WACHOVIA
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as LC Bank, and Wachovia, as
collateral agent thereunder. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.

The Borrower hereby gives notice to the Administrative Agent that Borrowings
under the Credit Agreement, and of the type and amount set forth below, are
requested to be made on the date indicated below to the Borrower:

 

Type of Borrowings

 

Interest

Period

 

Aggregate

Amount

 

Date of Borrowings

Base Rate Borrowing

  N/A  

 

 

 

Swingline Advance

  N/A  

 

 

 

Eurodollar Borrowing

 

 

 

 

 

 

 

 

 

 

   

 

 

 

   

 

 

 

 

The Borrower hereby requests that the proceeds of the Borrowings described in
this Borrowing Request be made available to the Borrower as follows:

[insert transmittal instructions].



--------------------------------------------------------------------------------

The Borrower hereby (i) certifies that all conditions contained in the Credit
Agreement to the making of any Borrowing requested have been met or satisfied in
full and (ii) acknowledges that the delivery of this Borrowing Request shall
constitute a representation and warranty by the Borrower that, on the date of
the proposed Borrowing, the statements contained in Section 3.02 of the Credit
Agreement are true and correct.

 

CONSTELLATION ENERGY GROUP, INC. By  

 

Name:   Title:  

DATE:                     

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Form of Request for Issuance

Wachovia Bank, National Association, as

administrative agent for the lenders parties

to the Credit Agreement referred to below

191 Peachtree St.

Atlanta, Georgia 30303

Attention: Bank Loan Syndications

[Date]

Ladies and Gentlemen:

The undersigned, Constellation Energy Group, Inc. (the “Borrower”), refers to
the Second Amended and Restated Credit Agreement, dated as of December 17, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the
“Borrower”), the lenders listed in Schedule I thereto (together with their
successors and assigns, the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as LC Bank, and Wachovia, as collateral agent thereunder, and hereby
gives you notice, pursuant to Section 2.04 of the Credit Agreement, that the
Borrower hereby requests the issuance of a Letter of Credit (the “Requested
Letter of Credit”) in accordance with the following terms:

(i) the requested date of [issuance] [extension] [modification] [amendment] of
the Requested Letter of Credit (which is a Business Day) is
                    ;

(ii) the expiration date of the Requested Letter of Credit requested hereby is
                    ;1

(iii) the proposed stated amount of the Requested Letter of Credit is
                    ;

(iv) the beneficiary of the Requested Letter of Credit is: [insert name and
address of beneficiary]; and

(v) the conditions under which a drawing may be made under the Requested Letter
of Credit are as follows:                     .

 

1

Date may not be later than the fifth Business Day preceding the Termination
Date.



--------------------------------------------------------------------------------

Attached hereto as Exhibit A is a consent to this requested [amendment]
[modification] executed by the beneficiary of the Letter of Credit.2

Upon the issuance of the Letter of Credit by the LC Bank in response to this
request, the Borrower shall be deemed to have represented and warranted that the
applicable conditions to an issuance of a Letter of Credit that are specified in
Section 3.02 of the Credit Agreement have been satisfied.

 

CONSTELLATION ENERGY GROUP, INC. By  

 

Name:   Title:  

 

2

Include this paragraph only if request is for modification or amendment of the
Letter of Credit.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

Form of Notice of Conversion

Wachovia Bank, National Association, as

administrative agent for the lenders parties

to the Credit Agreement referred to below

191 Peachtree St.

Atlanta, Georgia 30303

Attention: Loan Administration

[Date]

Ladies and Gentlemen:

The undersigned, Constellation Energy Group, Inc., refers to the Second Amended
and Restated Credit Agreement, dated as of December 17, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the “Borrower”),
the lenders listed in Schedule I thereto (together with their successors and
assigns, the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) and as LC
Bank, and Wachovia, as collateral agent thereunder, and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Credit Agreement, that the
undersigned hereby requests a Conversion under the Credit Agreement, and in that
connection sets forth below the information relating to such Conversion (the
“Proposed Conversion”) as required by Section 2.03 of the Credit Agreement:

 

  1. The Business Day of the Proposed Conversion is             , 200    .

 

  2. The Type of Advances comprising the Proposed Conversion is [Base Rate
Advances] [Eurodollar Advances].

 

  3. The aggregate amount of the Proposed Conversion is $            .

 

  4. The Type of Advances to which such Advances are proposed to be Converted is
[Base Rate Advances] [Eurodollar Advances].

(i) The Interest Period for each Advance made as part of the Proposed Conversion
is ___ month(s).1

 

1

Delete for Base Rate Advances



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that on the date hereof, and on
the date of the Proposed Conversion, the Borrower’s request for the Proposed
Conversion is, and will be, made in compliance with Section 2.03 of the Credit
Agreement.

 

Very truly yours, CONSTELLATION ENERGY GROUP, INC. By  

 

Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

Form of Opinion of Counsel to the Loan Parties

[TO BE PROVIDED]



--------------------------------------------------------------------------------

EXHIBIT F

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 5.03(b) of
the Second Amended and Restated Credit Agreement, dated as of December 17, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the
“Borrower”), the lenders listed in Schedule I thereto (together with their
successors and assigns, the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as LC Bank, and Wachovia, as collateral agent thereunder. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings so defined.

1. I am the duly elected, qualified and acting [Chief Financial Officer]
[Treasurer] of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. Attached hereto as Attachment 1 (the “Financial Statements”) are the
financial statements required to be delivered under Section 5.03(b) which I
certify as having been prepared in accordance with generally accepted accounting
principles consistently applied [except as set forth below] and subject to
changes resulting from year end adjustments. As of the date of this Certificate
I have no knowledge of the existence, of any condition or event which
constitutes an Unmatured Default or an Event of Default that has occurred and is
continuing[, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenant set forth in Section 5.04 of the Credit Agreement.

IN WITNESS WHEREOF, I execute this Certificate this      day of
                    , 20    .

 

CONSTELLATION ENERGY GROUP, INC. By  

 

Name:   Title:  



--------------------------------------------------------------------------------

Attachment 1

to Exhibit F

[Set forth Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Exhibit F

The information described herein is as of                     , 20    , and
pertains to the period from                     , 20     to
                    , 20    .

[Set forth Covenant Calculation]

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

Form of Solvency Certificate

SOLVENCY CERTIFICATE

THIS SOLVENCY CERTIFICATE (this “Certificate”) is delivered to you pursuant to
Section 3.01(c) of the Second Amended and Restated Credit Agreement, dated as of
December 17, 2008 (the “Credit Agreement”), among CONSTELLATION ENERGY GROUP,
INC., a Maryland corporation (the “Borrower”), the lenders listed in Schedule I
thereto (together with their successors and assigns, the “Lenders”) and WACHOVIA
BANK NATIONALASSOCIATION, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Terms defined in the Credit Agreement and
not otherwise defined herein are used herein with the meanings so defined.

The undersigned hereby certifies, to the best of his knowledge and belief and in
his representative capacity on behalf of the Borrower, and not in any individual
capacity, to the Administrative Agent and each Lender that, as of
                    , 20    , the Borrower is, and on and after the consummation
of the transactions contemplated by the Credit Agreement and the EDEFI
Transactions will be, Solvent.

 

CONSTELLATION ENERGY GROUP, INC. By  

 

  Jonathan W. Thayer   Chief Financial Officer and Senior Vice President